Exhibit 10.2




TERASEN GAS (VANCOUVER ISLAND) INC.

as Borrower

- and -

ROYAL BANK OF CANADA

as Administrative Agent

- and -

THOSE INSTITUTIONS WHOSE NAMES ARE SET FORTH
ON THE EXECUTION PAGES HEREOF UNDER THE
HEADING "LENDERS"

as Lenders

______________________________________________________________________________

2005 CREDIT AGREEMENT

______________________________________________________________________________







RBC CAPITAL MARKETS

Lead Arranger and Bookrunner

NATIONAL BANK FINANCIAL

Syndication Agent

THE BANK OF NOVA SCOTIA

Documentation Agent

______________________________________________________________________________

 

Dated for reference January 13, 2006





--------------------------------------------------------------------------------

  

TABLE OF CONTENTS

Page




ARTICLE 1

INTERPRETATION

1

1.1

Defined Terms

1

1.2

Interpretation

30

ARTICLE 2

THE CREDIT FACILITY

30

2.1

Credit Facility

30

2.2

Amortization

35

2.3

Voluntary Reductions

36

2.4

Payments

36

2.5

Computations

38

2.6

Fees

38

2.7

Interest on Overdue Amounts

39

2.8

Account Debit Authorization

39

2.9

Administrative Agent’s Discretion on Allocation

40

2.10

Funding

40

2.11

Rollover and Conversion

40

ARTICLE 3

ADVANCES

42

3.1

Advances

42

3.2

Making the Advances (except Swingline Advances)

42

3.3

Interest on Advances

42

ARTICLE 4

BANKERS’ ACCEPTANCES

43

4.1

Acceptances

43

4.2

Drawdown Request

44

4.3

Form of Bankers’ Acceptances

44

4.4

Completion of Bankers’ Acceptance

45

4.5

Bankers' Acceptance Marketing

45

4.6

Stamping Fee

46

4.7

Payment at Maturity

47

4.8

Power of Attorney Respecting Bankers’ Acceptances

47











--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page




4.9

Prepayments

47

4.10

Default

48

4.11

Non-Acceptance Lenders

48

ARTICLE 5

LETTERS OF CREDIT

48

5.1

Letters of Credit Commitment

48

5.2

Fronted Letters of Credit

49

5.3

POA Letters of Credit

49

5.4

Notice of Insurance

52

5.5

Form of Letters of Credit

53

5.6

Procedure for Issuance of Letters of Credit

53

5.7

Payment of Amounts Drawn Under Letters of Credit

53

5.8

Fees

54

5.9

Obligations Absolute

55

5.10

Indemnification; Nature of Lenders’ Duties

56

5.11

Default, Maturity, etc

57

ARTICLE 6

CLOSING CONDITIONS

58

6.1

Closing Conditions to Initial Availability

58

6.2

General Conditions for Accommodations

60

6.3

Conversions and Rollovers

61

6.4

Deemed Representation

61

6.5

Conditions Solely for the Benefit of the Lenders

61

6.6

No Waiver

61

ARTICLE 7

REPRESENTATIONS AND WARRANTIES

61

7.1

Existence

61

7.2

Capacity

62

7.3

Authority

62

7.4

Authorization, Governmental Approvals, etc

62

7.5

Enforceability

62











--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page




7.6

No Breach

62

7.7

Subsidiaries

62

7.8

Immunity, etc.

63

7.9

Litigation

63

7.10

Books and Records

63

7.11

Compliance

63

7.12

Latest Annual Financial Statements

64

7.13

Ibid

65

7.14

Contingent Liabilities

65

7.15

Franchises, etc.

65

7.16

Ownership of Property

65

7.17

Intellectual Property

65

7.18

Title

65

7.19

Leases

65

7.20

Material Agreements

66

7.21

Taxes

66

7.22

Material Adverse Effect

66

7.23

Pari Passu

66

7.24

Information

67

ARTICLE 8

COVENANTS

67

8.1

Affirmative Covenants

67

8.2

Negative Covenants

71

8.3

Financial Covenants

73

8.4

Administrative Agent May Perform Covenants

73

ARTICLE 9

CHANGES IN CIRCUMSTANCES

74

9.1

Provisions to Apply

74

9.2

Indemnification re Matching Funds

74











--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Page




ARTICLE 10

EVENTS OF DEFAULT

75

10.1

Events of Default

75

10.2

Effect

78

10.3

Right of Set-Off

79

10.4

Currency Conversion After Acceleration

79

ARTICLE 11

THE ADMINISTRATIVE AGENT AND THE LENDERS

79

11.1

Provisions to Apply

79

ARTICLE 12

MISCELLANEOUS

79

12.1

Sharing of Payments; Records

79

12.2

Amendments, etc

83

12.3

Notices, etc

84

12.4

Expenses and Indemnity

85

12.5

Judgment Currency

85

12.6

Governing Law, etc.

86

12.7

Successors and Assigns

86

12.8

Conflict

86

12.9

Confidentiality

86

12.10

Severability

86

12.11

Prior Understandings

87

12.12

Time of Essence

87

12.13

Counterparts

88














--------------------------------------------------------------------------------







SCHEDULES

1

Lenders and Commitments

2

Accommodation Request

3

Repayment/Cancellation Notice

4

Model Credit Agreement Provisions

5

Compliance Certificate

6

Required Notice

7

Form of Opinion

8

Form of Terasen Funding Agreement

9

Form of POA Letter of Credit

10

Form of Power of Attorney

















--------------------------------------------------------------------------------







THIS AGREEMENT is dated for reference January 13, 2006.

AMONG:

TERASEN GAS (VANCOUVER ISLAND) INC.

as Borrower

OF THE FIRST PART

AND:

ROYAL BANK OF CANADA

as Administrative Agent

OF THE SECOND PART

AND:

THOSE INSTITUTIONS WHOSE NAMES ARE SET FORTH ON THE EXECUTION PAGES HEREOF UNDER
THE HEADING "LENDERS"

as Lenders

OF THE THIRD PART

WHEREAS the Borrower has requested that the Lenders make available to it the
Credit Facility, and the Lenders have agreed to do so on the terms and
conditions set forth herein;

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
set forth and other good and valuable consideration, the receipt and sufficiency
whereof are hereby acknowledged, the parties agree as follows:

ARTICLE 1
INTERPRETATION

1.1

Defined Terms.  As used in this agreement, including the recital and the
schedules, unless there is something in the subject matter or the context
inconsistent therewith, in addition to the definitions set forth in the
Provisions, the following terms shall have the following meanings:

(1)

"Accommodation" means:











--------------------------------------------------------------------------------

- 2 -




(a)

an Advance by a Lender made on the occasion of a Borrowing pursuant to an
Accommodation Request (whether given or deemed to be given) or otherwise made or
deemed to have been made pursuant hereto;

(b)

the creation of Bankers’ Acceptances on the occasion of a Drawing (or the making
of a BA Equivalent Loan) pursuant to an Accommodation Request; and

(c)

the issue of a Letter of Credit, either by the Issuing Bank on behalf of the
Lenders or by the Lenders on a several basis, on the occasion of an Issuance
pursuant to an Accommodation Request;

and includes an Advance and a Bankers’ Acceptance resulting from a Rollover or
Conversion (whether requested or deemed to have been requested hereunder) or
otherwise effected pursuant hereto.  Each type of Borrowing and each type of
Letter of Credit is a "type" of Accommodation, as are Bankers’ Acceptances.

(2)

"Accommodation Request" means a notice of request for a Borrowing, a Drawing
and/or an Issuance substantially in the form of schedule 2 annexed hereto, or
such other form as the Administrative Agent may from time to time specify.

(3)

"Administrative Agent" means RBC and any successor administrative agent
appointed in accordance with Article 11.

(4)

"Advance" means an advance of monies (other than and excluding Discount
Proceeds) made or deemed to have been made by a Lender under the Credit Facility
and includes an Advance resulting from a Conversion or Rollover (whether
requested or deemed to have been requested hereunder) or otherwise effected
pursuant hereto, including a Swingline Advance.  An Advance may be denominated
in US Dollars (a "US Dollar Advance") or Cdn. Dollars (a "Canadian Dollar
Advance").  A Canadian Dollar Advance shall be designated a "Prime Rate Advance"
and a US Dollar Advance shall be designated from time to time, as requested or
deemed to have been requested by the Borrower, a "LIBOR Advance" or a "Base Rate
Advance".  Each of a Prime Rate Advance, a LIBOR Advance and a Base Rate Advance
is a "type" of Advance.

(5)

"Affiliate" has the meaning set forth in the Provisions.  Notwithstanding the
foregoing, neither the Administrative Agent nor any Lender shall be deemed to be
an Affiliate of the Borrower or any Affiliate thereof solely by reason of its
agency function or lending relationship.











--------------------------------------------------------------------------------

- 3 -




(6)

“Applicable Law” has the meaning set forth in the Provisions.

(7)

"Applicable Margin" means, in respect of the following types of Accommodation or
the unadvanced portion of a Commitment, the following corresponding margins and
fees expressed as basis points per annum:




Level

Rating

BAs, LIBOR and LCs

Prime Rate & Base Rate

Standby Fee if < 50% drawn

Standby Fee if > 50% drawn

I

A2/A or higher

40 bps

0 bps

10 bps

8 bps

II

A3/A (low)

45 bps

0 bps

11.25 bps

9 bps

III

Baa1/BBB (high)

55 bps

0 bps

13.75 bps

11 bps

IV

Baa2/BBB

70 bps

0 bps

17.5 bps

14 bps

V

Baa3/BBB (low)

95 bps

0 bps

25 bps

20 bps

VI

Lower than Baa3/BBB (low) or unrated

150 bps

50 bps

37.5 bps

30 bps




For the purposes of determining the Applicable Margin, the following shall
apply:

(a)

If Ratings are provided by both Rating Agencies and are at two different levels,
the Applicable Margin shall be calculated at the level corresponding to the
higher of the Ratings; provided that, if such Ratings are not at adjacent
levels, the Applicable Margin shall be calculated at the average of the margins
that would otherwise apply.

(b)

The Applicable Margin shall be determined from time to time by the
Administrative Agent based solely upon deliveries made pursuant to Section
6.1(11) or 8.1(12)(b), whose determination shall be conclusive and binding for
all purposes hereof, absent demonstrated error.  The Administrative Agent shall
provide notice to the Borrower and the Lenders of any change in the Applicable
Margin as so determined by it.

(c)

A change in Applicable Margin necessitated by a change in or absence of a Rating
shall have effect as regards Base Rate Advances, Prime Rate Advances or LIBOR
Advances then outstanding on the effective day of such change or the first day
of such absence (each, a "change effective day"), shall have effect as regards
fees to be paid by the Borrower as referred to in Sections











--------------------------------------------------------------------------------

- 4 -




2.6(a) and 5.8(1) on the change effective day, shall have effect as regards
fresh Accommodations obtained by the Borrower on or after the change effective
day and shall not affect the stamping fees for outstanding Bankers’ Acceptances.

(d)

In the absence of a Rating, level VI shall apply.

(8)

“Applicable Percentage” has the meaning set forth in the Provisions.

(9)

“Available Earnings” means, as at any date of determination, the consolidated
net income of the Borrower for the period of four consecutive fiscal quarters
ended on such date (before extraordinary items):

(a)

plus taxes on income;

(b)

plus depreciation and amortization expenses (including amortization of debt
issuance expenses);

(c)

plus Interest Expense;

(d)

plus any Interest expenses on Class B Instruments or Subordinated Debt (to the
extent deducted);

(e)

less the portion of such consolidated net income to be applied by the Borrower
to the amortization, if any, of the Revenue Deficiency Deferral Account in
accordance with the Special Direction;

(f)

plus the amount of the Annual Revenue Deficiency funded by Terasen (or any
successor) under VINGPA during such period.

(10)

"BA Equivalent Loan" means, in relation to a Drawing, a loan in Canadian Dollars
made to the Borrower by a Non-Acceptance Lender as part of the Drawing in
accordance with the provisions of Section 4.11.

(11)

"Bankers’ Acceptance" means a depository bill, as defined by the Depository
Bills and Notes Act (Canada), drawn by the Borrower, denominated in Canadian
Dollars and accepted by a Lender as a bankers’ acceptance, as evidenced by such
Lender’s endorsement thereof at the request of the Borrower pursuant to an
Accommodation Request and includes a Bankers’ Acceptance resulting from a
Conversion or Rollover.

(12)

"Base Rate" means, at any time, the greater of:











--------------------------------------------------------------------------------

- 5 -




(a)

the rate of interest per annum established and reported by RBC from time to time
as the reference rate of interest it charges to customers for US Dollar loans
made by it in Canada; and

(b)

the sum of (i) the Federal Funds Effective Rate, plus (ii) 100 basis points per
annum;

as to which a certificate of the Administrative Agent, absent manifest error,
shall be conclusive evidence from time to time.  With each quoted or published
change in such rate aforesaid of RBC there shall be a corresponding change in
the rate of interest payable under this agreement, should such changed rate
exceed that set forth in paragraph (b) of this definition, all without the
necessity of any notice thereof to the Borrower or any other Person.

(13)

"basis point", “bp” and "b.p." each mean one one-hundredth (1/100) of one per
cent, or .01%.

(14)

“BCUC” means the British Columbia Utilities Commission.

(15)

"Beneficiary" means, in respect of any Letter of Credit, the beneficiary
specified therein.

(16)

"Borrower" means Terasen Gas (Vancouver Island) Inc.

(17)

"Borrowing" means a borrowing consisting of one or more Advances.  Prime Rate
Advances, LIBOR Advances and Base Rate Advances are each a "type" of Borrowing.

(18)

"Business Day" means:

(a)

in respect of LIBOR Advances and payments in connection therewith, a London
Business Day which is also a day on which banks are open for business in New
York City, Vancouver and Toronto;

(b)

in respect of Base Rate Advances, a day (other than Saturday or Sunday) on which
banks are open for business in New York City, Vancouver and Toronto; and

(c)

for all other purposes of this agreement, a day (other than Saturday or Sunday)
on which banks are open for business in Vancouver and Toronto.











--------------------------------------------------------------------------------

- 6 -




(19)

"C$ Equivalent Indebtedness" means, on any date in respect of any Indebtedness
denominated in US Dollars, the equivalent amount of such Indebtedness expressed
in Cdn. Dollars determined on the basis of the rate of exchange used for
purposes of the Borrower’s balance sheet as at the end of the Financial Quarter
ended on or most recently ended prior to such date; provided that, if the
Borrower has entered into a Hedge Instrument which protects it against increases
in the value of US Dollars as against Cdn. Dollars in respect of such
Indebtedness, the Cdn. Dollar equivalent of such Indebtedness shall be reduced
by any related deferred hedging asset or increased by any related deferred
hedging liability determined in accordance with GAAP and shown on the Borrower’s
consolidated balance sheet as at the end of such Financial Quarter.

(20)

"C$ Equivalent Principal Outstanding" means, at any time, the amount equal to:

(a)

when used in a context pertaining to Accommodations made by a single Lender, the
Principal Outstanding in favour of such Lender; and

(b)

when used elsewhere in this agreement with reference to the Credit Facility as a
whole, the Principal Outstanding in favour of all Lenders;

in each case calculated and expressed in Cdn. Dollars, with each US Dollar
obligation converted for purposes of such calculation into the C$ Equivalent
Indebtedness.

(21)

“Calculation Date” means each of the Closing Date and the last day of each
Financial Quarter.

(22)

"Canadian Dollars", "Cdn. Dollars", "Cdn. $", "C$" and "$" each mean lawful
money of Canada.

(23)

"Capital Lease" means a lease of (or other agreement conveying the right to use)
real and/or personal property, which lease is required to be classified and
accounted for as a capital lease on a balance sheet of the lessee under GAAP
(including the Canadian Institute of Chartered Accountants Handbook Section
3065).

(24)

"Capital Lease Obligations" means, as to any Person, the obligations of such
Person to pay rent or other amounts under a Capital Lease and, for purposes of
this agreement, the amount of such obligations shall be the capitalized amount
thereof (that is, the amount in effect corresponding to the principal of such
obligations), determined in accordance with GAAP











--------------------------------------------------------------------------------

- 7 -




(including the Canadian Institute of Chartered Accountants Handbook Section
3065).

(25)

"Cash Equivalents" means:

(a)

marketable, direct obligations of the United States of America, of Canada or of
any political agency or subdivision thereof maturing within 365 days of the date
of purchase;

(b)

commercial paper maturing within 180 days from the date of purchase thereof, and
rated:

(i)

in the United States "P-2" or better by Moody’s or "A-2" or better by S&P; or

(ii)

in Canada "A-1 low" or better by S&P or "R-1 low" or better by DBRS; or

(iii)

in any of the foregoing cases the equivalent thereof by any other recognized
rating agency; and

(c)

certificates of deposit maturing within 365 days of the date of purchase issued
by or acceptances accepted or Guaranteed by a bank to which the Bank Act
(Canada) applies having at the time of acquisition a combined capital, surplus
or undistributed profits of at least C$2 billion.

(26)

"CDOR Rate" means, on any day, the annual rate of discount determined by the
Administrative Agent which is equal to the simple average of the yield rates per
annum (calculated on the basis of a year of 365 days and calculated to two
decimal places with .005 or more being rounded upward) applicable to bankers’
acceptances denominated in Canadian Dollars having, where applicable, comparable
issue dates and maturity dates as the Bankers’ Acceptances proposed to be issued
by the Borrower displayed and identified as such on the "CDOR Page" (or any
display substituted therefor) of Reuters Monitor Money Rates Service at
approximately 10:00 a.m. (Toronto time) on that day or, if that day is not a
Business Day, then on the immediately preceding Business Day (as adjusted by the
Administrative Agent after 10:00 a.m. (Toronto time) to reflect any error in the
posted average annual rate of discount); provided, however, if those rates do
not appear on the CDOR Page (or the display substituted therefor), then the CDOR
Rate shall be the annual rate of discount determined by the Administrative Agent
which is equal to the simple average of the yield rates per annum (calculated on
the basis of a year of 365 days and calculated to two decimal places with .005
or more











--------------------------------------------------------------------------------

- 8 -




being rounded upward) applicable to those bankers’ acceptances in a comparable
amount to the Bankers’ Acceptances proposed to be issued by the Borrower, quoted
by three of the five largest (as to total assets) Schedule I Banks (as selected
by the Administrative Agent) as of 10:00 a.m. (Toronto time) on that day or, if
that day is not a Business Day, on the immediately preceding Business Day.  Each
determination of the CDOR Rate by the Administrative Agent shall be conclusive
and binding, absent demonstrated error.

(27)

“Charter Documents” means, in respect of any Person, the certificate and
articles of incorporation or similar formation documents, by-laws, unanimous
shareholders agreement and other organizational or governing documents of such
Person.

(28)

“Class A Instruments” and “Class B Instruments” shall each have the respective
meaning set forth in the VINGPA.

(29)

"Closing Date" means January 13, 2006 or such other date as shall be mutually
agreed by the Borrower and the Lenders.

(30)

"Commitment" means, for a Lender in respect of the Credit Facility, the amount
set forth opposite such Lender’s name under the heading “Commitment” on schedule
1 annexed hereto to the extent not permanently reduced, cancelled or terminated
pursuant to this agreement.

(31)

"Compliance Certificate" means a certificate of a Senior Financial Officer
pursuant to Section 8.1(11)(c) substantially in the form of schedule 5 annexed
hereto.

(32)

“Contaminants” means substances, pollutants and wastes which:

(a)

pollute or are otherwise harmful to the environment;

(b)

are defined as contaminants, pollutants, radioactive waste, hazardous
substances, hazardous waste, hazardous or toxic under any applicable
Environmental Law; or

(c)

are construed as having an “adverse effect”, through impairment of or damage to
the environment, human health or safety or property under any applicable
Environmental Law.

(33)

"Control" has the meaning set forth in the Provisions.

(34)

"Conversion" means, in respect of any Drawing or type of Borrowing, the
conversion of the method for calculating interest, discount rates or fees











--------------------------------------------------------------------------------

- 9 -




thereon from one method to another in accordance with Section 2.11, and includes
a conversion from a Prime Rate Advance to a Drawing and vice-versa and a
conversion from a LIBOR Advance to a Base Rate Advance and vice-versa.  In
addition, the repayment in full by the Borrower of the Principal Outstanding
under an Accommodation in one currency and the concurrent making of an
Accommodation in another currency, whereby the aggregate C$ Equivalent Principal
Outstanding remains the same before and after such transactions, shall also be
considered to be a Conversion for all purposes of this agreement.

(35)

"Coverage Ratio" at any time means the ratio of X to Y for the Borrower, with
each component calculated on a consolidated basis, where:

(a)

"X" is Available Earnings determined for the four consecutive Financial Quarters
ending at such time or immediately prior thereto, as the case may be, for which
the Borrower has provided or is required prior to such time to provide a
Compliance Certificate; and

(b)

"Y" is the Interest Expense for such four Financial Quarters.

(36)

"Credit Facility" means the revolving term credit facility to be provided by the
Lenders to the Borrower as contemplated by Article 2.

(37)

"Credit Facility Documents" means this agreement, Bankers’ Acceptances, Letters
of Credit and all other documents (for clarity, excluding the Terasen Funding
Agreement) necessary to implement the financing comprised in the Credit
Facility.

(38)

"DBRS" means Dominion Bond Rating Service Limited and, if such Person shall at
any time cease to provide Ratings in respect of companies of the nature of the
Borrower, means any other company or organization designated by the Borrower
that is acceptable to the Lenders, acting reasonably, which shall provide a
Rating of the long-term corporate credit and/or long-term unsecured debt of the
Borrower on a basis consistent with and using the same nomenclature as Dominion
Bond Rating Service Limited or that is otherwise acceptable to the Lenders,
acting reasonably.

(39)

"Default" has the meaning set forth in the Provisions.

(40)

"Discount Proceeds" means, in respect of Bankers’ Acceptances to be purchased by
a Lender, the result (rounded to the nearest whole cent, with one-half of one
cent and more being rounded up) obtained by multiplying the aggregate Face
Amount of such Bankers’ Acceptances by a price (rounded up or down to the third
decimal place, with .0005 or











--------------------------------------------------------------------------------

- 10 -




more being rounded up) determined by dividing one by the sum of one plus the
product of (x) the applicable Discount Rate multiplied by (y) a fraction, the
numerator of which is the number of days in the term to maturity of such
Bankers’ Acceptances and the denominator of which is 365.

(41)

"Discount Rate" means:

(a)

with respect to an issue of Bankers’ Acceptances accepted by a Lender that is a
Schedule I Bank, the CDOR Rate; and

(b)

with respect to an issue of Bankers’ Acceptances accepted by a Lender that is
not a Schedule I Bank, the lesser of:

(i)

the CDOR Rate plus seven basis points; and

(ii)

the annual rate, expressed as a percentage, determined by the Administrative
Agent as the average discount rate for bankers’ acceptances having a comparable
face value in Cdn. Dollars and a comparable issue and maturity date to the face
value and issue and maturity date of that issue of Bankers’ Acceptances
calculated on the basis of a year of 365 days accepted by the Reference Lenders
at or about 10:00 a.m. (Toronto time) on the date of issue of those Bankers’
Acceptances.

(42)

"Drawing" means the creation or making of one or more Bankers’ Acceptances in
pursuance of an Accommodation Request.

(43)

"Drawing Date" means any Business Day fixed in accordance with the provisions of
this agreement for a Drawing.

(44)

"Environmental Laws" means any Requirement of Law relating, in whole or in part,
to the protection or enhancement of the environment or imposing liability as a
result of adverse effects to the environment, including occupational safety,
product liability, public health and public safety.

(45)

"Equivalent Amount" means, on a particular date in respect of any amount (the
"original amount") expressed in a particular currency (the "original currency"),
the equivalent amount expressed in a second designated currency (the "second
currency") determined by reference to the Bank of Canada noon rate at which the
original currency may be exchanged into the second currency as published on the
Reuters Screen page BOFC.  In the event that such rate does not appear on such
Reuters











--------------------------------------------------------------------------------

- 11 -




page, such rate shall be ascertained by reference to any other means (as
selected by the Administrative Agent) by which such rate is quoted or published
from time to time by the Bank of Canada; provided that, if at the time of any
such determination, for any reason, no such exchange rate is being quoted or
published, the Administrative Agent may use such reasonable method as it
considers appropriate to ascertain such rate, and the resulting determination
shall be conclusive absent manifest error.

(46)

"Event of Default" means any of the events specified in Section 10.1.

(47)

“Existing Facility” means the credit facilities set out in the credit agreement
dated January 9, 1996 between the Borrower (then called Centra Gas British
Columbia Inc.) and the lenders thereto.

(48)

"Excluded Taxes" has the meaning set forth in the Provisions.

(49)

"Face Amount" means, in respect of a Bankers’ Acceptance, the amount payable to
the holder thereof on its maturity and, in respect of a Letter of Credit, the
maximum amount that may from time to time be payable to the Beneficiary thereof,
and where used in a context referring to more than one Bankers’ Acceptance
and/or Letter of Credit means the aggregate of the Face Amounts thereof.

(50)

"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the annual rates of interest
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

(51)

"Financial Quarter" means a period of three consecutive months ending on and
including March 31, June 30, September 30 or December 31, as the case may be.

(52)

"Financial Year" means a financial year commencing on January 1 of each calendar
year and ending on and including December 31 of such year.

(53)

"GAAP" means, in relation to any Person at any time, accounting principles
generally accepted in Canada as recommended in the Handbook of the Canadian
Institute of Chartered Accountants or its successor, applied on a basis
consistent with the most recent audited











--------------------------------------------------------------------------------

- 12 -




financial statements of such Person and, if applicable, its consolidated
subsidiaries (except for changes approved by the auditors of such Person;
provided that the calculations of the Leverage Ratio and the Coverage Ratio,
including the constituent elements thereof, shall be made without regard to any
change in GAAP with effect on or after January 1, 2005).

(54)

“Government Repayable Contributions” means the British Columbia Repayable
Contribution in the amount of $25 million and the Canada Repayable Contribution
in the amount of $50 million defined in the PCEPA.

(55)

“Governmental Approval” means any franchise, licence, qualification,
authorization, consent, exemption, waiver, right, permit or other approval of
any Governmental Authority, binding on or affecting the Person referred to in
the context in which the term is used or binding on or affecting the property of
such Person, in each case whether or not having the force of law.

(56)

“Governmental Authority” has the meaning set forth in the Provisions.

(57)

"Guarantee" means, with respect to any Person, any obligation of such Person
directly or indirectly guaranteeing any indebtedness or other obligation of any
other Person and, without limiting the generality of the foregoing, includes any
obligation, direct or indirect, contingent or otherwise, of such Person:

(a)

to purchase or pay (or advance or supply funds for the purchase or payment of)
such indebtedness or other obligation of such other Person (whether arising by
virtue of partnership, joint venture or similar arrangements, or by agreements
to keep-well, to purchase assets, goods, securities or services, or to maintain
financial condition or otherwise); or

(b)

entered into for purposes of assuring in any manner the obligee of such
indebtedness or other obligation of the payment or performance (or payment of
damages in the event of non-performance) thereof or to protect such obligee
against loss in respect thereof (in whole or in part);

provided that the foregoing shall exclude endorsement of negotiable instruments
for collection or deposit in the ordinary course of business.

(58)

"Hedge Instrument" means:











--------------------------------------------------------------------------------

- 13 -




(a)

any interest rate or foreign exchange risk management agreement or product,
including interest rate or currency exchange or swap agreements, futures
contracts, forward rate agreements, interest rate cap agreements and interest
rate collar agreements, options and all other agreements or arrangements
designed to protect against fluctuations in interest rates or currency exchange
rates; and

(b)

forward purchase and sale contracts, options and other hedging products designed
to be effective as a hedge against fluctuations in the price of natural gas.

(59)

"Hedging Obligations" means, with respect to any Person, payment or delivery
obligations under Hedge Instruments.

(60)

"Increased Costs" means any amounts payable by the Borrower to the
Administrative Agent or a Lender under any of:

(a)

Sections 5.10, 8.1(14) and 9.2 of the body of this agreement; and

(b)

Sections 3.1, 3.2, 3.3 and 9 of the Provisions.

(61)

“Indebtedness” means, with respect to any Person at any time, any of the
following (without duplication):

(a)

the amount of all indebtedness for borrowed moneys of such Person (including
Purchase Money Obligations);

(b)

the amount of all obligations of such Person evidenced by notes payable, drafts
accepted representing extensions of credit, bonds, debentures or other similar
instruments, to the extent such obligations would be considered indebtedness for
borrowed moneys in accordance with GAAP;

(c)

all obligations of such Person, whether or not contingent, with respect to or
under any bankers’ acceptance facility or, except where the same secures payment
of trade payables incurred in the ordinary course of business, any letter of
credit facility or similar facility, including any liability arising under any
indemnity obligation pertaining thereto;

(d)

the amount of the deferred purchase price of property or services, other than
trade payables incurred in the ordinary course of business;











--------------------------------------------------------------------------------

- 14 -




(e)

Capital Lease Obligations of such Person;

(f)

shares in the capital of such Person redeemable at the option of the holder, or
which by their terms or otherwise are required to be redeemed, at the time of
determination of Indebtedness;

(g)

all indebtedness of other Persons secured by a Lien on any Property of such
Person, whether or not such indebtedness is assumed by such Person; provided
that the amount of such indebtedness shall be the lesser of:

(i)

the fair market value of such Property at such date of determination; and

(ii)

the amount of such indebtedness; and

(h)

all other debt (other than trade payables incurred in the ordinary course of
business) upon which interest charges are customarily paid by such person; and

(i)

any Guarantee by such Person in any manner of any part or all of an obligation
included in clauses (a) to (h) above.

The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date (without duplication) of all unconditional obligations as
described above and, with respect to contingent obligations, the maximum
liability upon the occurrence of the contingency giving rise to the obligation;
provided that:

(x)

the amount at any time of indebtedness issued with original issue discount shall
be the accreted amount thereof determined in accordance with GAAP; and

(xi)

Indebtedness shall not include any liability for unpaid taxes not yet due.

(62)

"Indebtedness for Borrowed Monies" means Indebtedness other than:

(a)

Indebtedness constituted by uncalled letters of credit the deposit of which
constitutes a Permitted Lien under paragraph (g), (i) or (o)  of the definition
thereof, or a Guarantee of the obligations of another Person in respect of
uncalled letters of credit the deposit of which would, if this agreement were
applicable, constitute a Permitted Lien;











--------------------------------------------------------------------------------

- 15 -




(b)

Indebtedness contemplated by item (f) of the definition of Indebtedness; and

(c)

Indebtedness contemplated by items (g) and (h) of such definition where the
underlying Indebtedness secured by the Lien or subject to the Guarantee is of
the nature described in item (f) of such definition.

(63)

“Institutional Indebtedness” means at any time of determination the aggregate
Indebtedness for Borrowed Monies of the Borrower (including current maturities),
including each of the following:

(a)

the Principal Outstanding; and

(b)

the principal outstanding under the PCEPA Repayment Facility;

but excluding:

(c)

Government Repayable Contributions;

(d)

Class A Instrument and Class B Instruments; and

(e)

Subordinated Debt.

(64)

"Intercompany Debt" means the aggregate principal amount and accrued interest
owed by the Borrower to Terasen or an Affiliate of Terasen as at the Closing
Date or, for the purpose of calculating Interest Expense for any period prior to
the Closing Date, the aggregate principal amount owed by the Borrower to Terasen
or to an Affiliate of Terasen at any time during such period.

(65)

“Interest” means interest (including capitalized and non-capitalized interest
and the interest component of  Capital Lease Obligations but excluding interest
which has been capitalized in accordance with normal regulatory principles),
stamping fees, the difference between the proceeds of sale and face value of
Bankers’ Acceptances, stand-by fees and all other similar costs of borrowing.

(66)

"Interest Expense" means, as at any date of determination, the amount equal to
the aggregate Interest on all Institutional Indebtedness paid or accrued during
the period of four consecutive Financial Quarters ended on or immediately prior
to such date; provided that, with respect to the calculation of Interest Expense
for any period prior to the Closing Date, such calculation shall be made on a
pro forma basis as if the Institutional Indebtedness outstanding during such
period (i) included the amount











--------------------------------------------------------------------------------

- 16 -




drawn under the Credit Facility to repay the Existing Facility and the
Intercompany Debt, and (ii) excluded the Indebtedness under the Existing
Facility and the Intercompany Debt.

(67)

"Interest Period" means, for each LIBOR Advance, a period commencing:

(a)

in the case of the initial Interest Period for such Advance, on the date of such
Advance; and

(b)

in the case of any subsequent Interest Period for such Advance in accordance
with a Rollover, on the last day of the immediately preceding Interest Period;

and ending in either case on the last day of such period as shall be selected by
the Borrower pursuant to the provisions below.

If a Base Rate Advance is converted to a LIBOR Advance, the initial Interest
Period for such LIBOR Advance shall commence on the date of such Conversion.
 The duration of each Interest Period for a LIBOR Advance shall be one, two,
three or six months (subject to availability), as the Borrower may select in the
applicable Accommodation Request, or such other period to which the Lenders may
agree.  No Interest Period may be selected which would end on a day after the
Maturity Date or, in the opinion of the Administrative Agent, conflict with any
repayment stipulated herein.  Whenever the last day of an Interest Period would
otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day;
provided that, if such extension would cause the last day of such Interest
Period to occur in the next following calendar month, the last day of such
Interest Period shall occur on the next preceding Business Day.

(68)

"ISP98" means the International Standby Practices ISP98, as published by the
International Chamber of Commerce and in effect from time to time.

(69)

"Issuance" means the issuance of one or more Letters of Credit made pursuant to
an Accommodation Request.

(70)

"Issue Date" means any Business Day fixed in accordance with the provisions of
this agreement for an Issuance.

(71)

"Issuing Bank" has the meaning set forth in the Provisions and, for this
purpose, RBC shall be the Issuing Bank.











--------------------------------------------------------------------------------

- 17 -




(72)

"Lenders" means those financial institutions whose names are set forth on the
execution pages hereof under the heading "Lenders", and their respective
successors and assigns.

(73)

"Lenders’ Counsel" means Stikeman Elliott LLP or such other law firm or firms as
may from time to time be chosen by the Lenders to act on their behalf in
connection with the Credit Facility.

(74)

"Lending Office” or “lending office" means, in respect of a particular Lender,
the branch or office whose address is set forth in schedule 1 annexed hereto, or
such other branch as such Lender may designate from time to time by notice given
to the Administrative Agent and the Borrower.

(75)

"Letter of Credit" means a standby or commercial letter of credit or a letter of
guarantee for a specified amount in Canadian Dollars or US Dollars issued by the
Issuing Bank on behalf of the Lenders at the request and upon the indemnity of
the Borrower pursuant to Article 5 and (subject to Section 5.5(b)) having a term
to maturity from the date of issuance thereof of no more than 365 days.

(76)

"Leverage Ratio" at any time means the ratio of X to Y for the Borrower, with
each component calculated on a consolidated basis, where:

(a)

"X" is Institutional Indebtedness outstanding at that time; and

(b)

"Y" is Total Capitalization at that time.

(77)

"LIBOR", with respect to any Interest Period, means:

(a)

the rate of interest (expressed as an annual rate on the basis of a 360 day
year) determined by the Administrative Agent to be the arithmetic mean (rounded
up to the nearest 0.01%) of the offered rates for deposits in US Dollars for a
period equal to the particular Interest Period, which rates appear on:

(i)

Page 3750 of the Telerate screen; or

(ii)

if such Telerate screen page is not readily available to the Administrative
Agent, the Reuters screen LIBO page;

in either case as of 11:00 a.m. (London time) on the second London Business Day
before the first day of that Interest Period; or











--------------------------------------------------------------------------------

- 18 -




(b)

if neither such Reuters screen page nor Telerate screen page is readily
available to the Administrative Agent for any reason, the rate of interest
determined by the Administrative Agent which is equal to the simple average of
the rates of interest (expressed as a rate per annum on the basis of a year of
360 days and rounded up to the nearest 0.01%) at which three of the five largest
(as to total assets) Schedule I Banks (as selected by the Administrative Agent)
would be prepared to offer leading banks in the London interbank market a
deposit in US Dollars for a term coextensive with that Interest Period in an
amount substantially equal to the relevant LIBOR Advance at or about 10:00 a.m.
(Toronto time) on the second London Business Day before the first day of such
Interest Period.

(78)

"Lien" means any mortgage, pledge, lien, hypothecation, security interest or
other encumbrance or charge (whether fixed, floating or otherwise) or title
retention, and any deposit of moneys under any agreement or arrangement whereby
such moneys may be withdrawn only upon fulfilment of any condition as to the
discharge of any other indebtedness or other obligation to any creditor, or any
right of or arrangement of any kind with any creditor (other than as
contemplated under the PCEPA) to have its claims satisfied prior to other
creditors with or from the proceeds of any properties, assets or revenues of any
kind now owned or later acquired.

(79)

"London Business Day" means a day (other than Saturday or Sunday) which is a day
for trading by and between banks in US Dollar deposits in the London Eurodollar
interbank market.

(80)

"Majority Lenders" means Lenders whose respective individual Commitments
aggregate at least two-thirds (2/3) of the total Commitments of all Lenders
under the Credit Facility.

(81)

"Material Adverse Effect" means a material adverse effect on:

(a)

the business, Property, operations or condition (financial or otherwise) of the
Borrower;

(b)

the Borrower's ability to perform its obligations under any Credit Facility
Document; or

(c)

the Borrower's ability to perform its material obligations under any Material
Agreement.

(82)

“Material Agreements” means each of:











--------------------------------------------------------------------------------

- 19 -




(a)

the VINGPA;

(b)

the PCEPA; and

(c)

the Wheeling Agreement.

(83)

"Maturity Date" means the fifth anniversary of the Closing Date.

(84)

"Moody’s" means Moody’s Investors Service, Inc. and, if such Person shall at any
time cease to provide Ratings in respect of companies of the nature of the
Borrower, means any other company or organization designated by the Borrower
that is acceptable to the Lenders, acting reasonably, which shall provide a
Rating of the long-term corporate credit and/or long-term unsecured debt of the
Borrower on a basis consistent with and using the same nomenclature as Moody’s
Investors Service, Inc. or that is otherwise acceptable to the Lenders, acting
reasonably.

(85)

"Non-Acceptance Discount Rate" means, for any day, the Discount Rate that is the
lesser of the rates described in paragraph (b)(i) and (b)(ii) of the definition
of Discount Rate; provided that, if at any relevant time there are no Reference
Lenders, the Non-Acceptance Discount Rate will be the Discount Rate in paragraph
(b)(i) of that definition.

(86)

"Non-Acceptance Lender" has the meaning set forth in Section 4.11.

(87)

"Notice" means, as the context requires, an Accommodation Request or a
Repayment/Cancellation Notice.

(88)

"Obligations" means at any time in respect of the Credit Facility, the amount
equal to the sum of:

(a)

the Principal Outstanding under the Credit Facility;

(b)

all accrued and unpaid interest thereon and all interest on accrued and unpaid
interest; and

(c)

all accrued and unpaid fees, expenses, costs, indemnities, Increased Costs and
other amounts payable to the Lenders or the Administrative Agent pursuant to the
provisions of any Credit Facility Document or the Terasen Funding Agreement or
otherwise in respect of the Credit Facility.

(89)

"Participant" has the meaning set forth in the Provisions.











--------------------------------------------------------------------------------

- 20 -




(90)

"Payment Account" means:

(a)

for US Dollars:

JPMorgan Chase Bank, New York, New York

ABA 021000021, Swift code: CHASUS33

For further credit to:

Swift Address:  ROYCCAT2

Beneficiary: RBCCM Agency Services,

A/C #:  /00002-408-919-9

Toronto, Ontario

Ref: Terasen Gas (Vancouver Island) Inc.

(b)

 for Cdn. Dollars:

Royal Bank of Canada

Swift Address:  ROYCCAT2

Favour:  /00002-266-760-8

RBCCM Agency Services,

Toronto, Ontario

Ref: Terasen Gas (Vancouver Island) Inc.

or such other places or accounts as may be agreed by the Administrative Agent
and the Borrower from time to time and notified to the Lenders.

(91)

“PCEPA” means the Pacific Coast Energy Pipeline Agreement between Her Majesty
the Queen in Right of Canada, Her Majesty the Queen in Right of the Province of
British Columbia and the Borrower (then called Pacific Coast Energy Corporation)
dated December 14, 1995.

(92)

“PCEPA Repayment Facility” means the $20,000,000 facility provided by RBC to
refinance 65% (or such other percentage as may be approved by the BCUC as the
appropriate percentage of debt to be included in the Borrower’s capital
structure) of the annual repayment of the Government Repayable Contributions.

(93)

"Permitted Liens" means, in respect of any Person at any time, any one or more
of the following:

(a)

Liens for taxes, assessments or other governmental charges not yet due or, if
due, the validity of which is being contested by the Borrower in good faith and
Liens for the excess of the amount of any past due taxes for which a final
assessment has not been received over the amount of such taxes as estimated and
paid by the Borrower;

(b)

Liens or privileges arising out of judgments or awards not giving rise to an
Event of Default with respect to which the Borrower shall in good faith be
prosecuting an appeal or proceedings for review











--------------------------------------------------------------------------------

- 21 -




and with respect to which it shall within 30 Business Days have secured a stay
of execution pending completion of such appeal or proceedings for review;

(c)

Liens and charges (including builders’, warehousemen's, carriers' and other
similar Liens) incidental to construction or current operations which have not
at such time been filed pursuant to Applicable Law against the Borrower or
relate to obligations not due or delinquent or which are being contested by the
Borrower in good faith;

(d)

undetermined or inchoate liens and charges incidental to the operations of the
Borrower which have not been registered against the assets of the Borrower and
which relate to obligations not due or delinquent;

(e)

reservations, limitations, provisos and conditions expressed in any grant from
the Crown, and statutory exceptions to title;

(f)

easements, rights-of-way and servitudes (including easements, rights-of-way and
servitudes for sewers, drains, railways, pipelines, gas or water mains or
electric light and power or telephone, cable television and telegraph conduits,
poles, wires and cables) and other restrictions and minor title defects or
irregularities which will not in the aggregate materially and adversely impair
the use of the property concerned for the purpose for which it is held by the
Borrower;

(g)

security given by the Borrower to a public utility or municipality or other
Governmental Authority when required by such utility or municipality or other
Governmental Authority in connection with the operations of the Borrower in the
ordinary course of its business;

(h)

the right reserved to or vested in any municipality or other Governmental
Authority by the terms of any lease, licence, franchise, grant or permit
acquired by the Borrower, or by any statutory provision, to terminate any such
lease, licence, franchise, grant or permit or to require annual or other
periodic payments as a condition of the continuance thereof;

(i)

the encumbrance resulting from the deposit of cash, letters of credit or
securities in connection with any of the Liens described in paragraphs (a), (b)
or (c) of this definition pending a final











--------------------------------------------------------------------------------

- 22 -




determination as to the existence or amount of any obligation referred to
therein, or in connection with contracts, bids, tenders, leases or expropriation
proceedings, or to secure workers’ compensation, unemployment insurance, surety
or appeal bonds, costs of litigation when required by Applicable Law and public
and statutory obligations;

(j)

any other Liens of a nature similar to those referred to in the foregoing
paragraphs (a) to (h), inclusive, of this definition which do not have and could
not reasonably be expected to have a Material Adverse Effect;

(k)

Liens on property or shares of a Person at the time that such Person becomes a
subsidiary of the Borrower; provided, however, that the Lien may not extend to
any other property or assets owned by any subsidiary and such Liens are not
created, incurred or assumed in connection with, or in contemplation of, or to
provide credit support in connection with, such Person becoming a subsidiary;

(l)

Liens on property or assets at the time the Borrower acquires the property or
assets, including any acquisition by means of an amalgamation, merger or
consolidation with or into the Borrower; provided, however, that the Lien may
not extend to any other property or assets owned by the Borrower and such Liens
are not created, incurred or assumed in connection with, or in contemplation of,
or to provide credit support in connection with, such acquisition;

(m)

Liens to secure any refinancing, extension, renewal or replacement as a whole,
or in part, of any Indebtedness secured by any Lien referred to in the foregoing
paragraphs (k) and (l) of this definition;

(n)

Liens securing Purchase Money Obligations and Capital Lease Obligations in an
aggregate amount at any time not to exceed $10 million;

(o)

any security interest in cash or marketable securities pledged, or a letter of
credit provided, to secure obligations of the Borrower under purchase contracts
for natural gas or under Hedge Instruments entered into to hedge against
fluctuations in the price of natural gas;











--------------------------------------------------------------------------------

- 23 -




(p)

Liens encumbering property under construction arising from progress or partial
payments made by a customer of the Borrower relating to such property;

(q)

any interest or title of a lessor in the property subject to any lease; and
liens or rights of distress reserved in or exercisable under leases for payment
of rent or other compliance with the terms of the lease; and

(r)

Liens in favour of customs and revenue authorities arising under Applicable Law
to secure payment of customs or import duties in connection with the importation
of goods.

(94)

"Permitted Merger" means a transaction otherwise prohibited by Section 8.2(2)
where the following conditions are satisfied:

(a)

the surviving entity and the Lenders shall have agreed to such amendments to the
Credit Facility Documents (and, if such transaction involves Terasen, such
amendments to the Terasen Funding Agreement) as shall be required in order:

(i)

to preserve the rights and interests of the Lenders as senior unsecured
creditors; and

(ii)

to ensure that the financial tests and calculations contemplated by the Credit
Facility Documents shall have the same economic effect with respect to the
surviving entity as is the case with the Borrower immediately prior to such
transaction, it being acknowledged that it is not intended that the ratios
required under Section 8.3 be altered but rather that the components of such
ratios are measured with consistent economic effect both before and after such
transaction;

(b)

both immediately before and (having regard to the agreed amendments pursuant to
paragraph (a)) immediately after such transaction there shall be no Default or
Event of Default that has occurred and is continuing;

(c)

prior to such transaction, the Borrower shall have obtained a Ratings
affirmation (which is equal to or greater than its then current Rating) with
respect to the surviving entity’s senior publicly-rated debt;











--------------------------------------------------------------------------------

- 24 -




(d)

no such transaction shall affect the validity or enforceability of any Credit
Facility Document or the Terasen Funding Agreement (except in the case of a
merger or amalgamation of the Borrower and Terasen, in which case the Junior
Obligations as defined in the Terasen Funding Agreement shall be extinguished by
operation of law); and

(e)

the Borrower shall deliver to the Administrative Agent promptly following such
transaction a certificate of a Senior Financial Officer and an opinion of
counsel to the Borrower, each stating that such transaction complies herewith
and each being otherwise in form and substance reasonably acceptable to the
Administrative Agent.

(95)

"Person" has the meaning set forth in the Provisions.

(96)

"Prime Rate" means, at any time, the greater of:

(a)

the rate of interest per annum established and reported by RBC from time to time
as the reference rate of interest it charges to customers for Canadian Dollar
loans made by it in Canada; and

(b)

the sum of:

(i)

the average one month bankers’ acceptance rate as quoted on Reuters Service page
CDOR as at 10:00 a.m. (Toronto time) on such day, expressed as a rate per annum;
plus

(ii)

100 basis points;

as to which a certificate of the Administrative Agent, absent manifest error,
shall be conclusive evidence from time to time.  With each quoted or published
change in such rate aforesaid of RBC there shall be a corresponding change in
any rate of interest payable under this agreement based on the Prime Rate should
such changed rate exceed that set forth in paragraph (b) of this definition, all
without the necessity of any notice thereof to the Borrower or any other Person.

(97)

"Principal Outstanding" means, at any time, the amount equal to:

(a)

when used in a context pertaining to Accommodations made by a single Lender
under the Credit Facility, the sum of:

(i)

the aggregate principal amount of all Advances and BA Equivalent Loans then
outstanding made by such Lender; and











--------------------------------------------------------------------------------

- 25 -




(ii)

the Face Amount of all Accommodations then outstanding made by such Lender by
way of Bankers’ Acceptances (whether or not held by such Lender) and Letters of
Credit (including such Lender’s pro rata interest in Letters of Credit issued by
the Issuing Bank); and

(b)

when used elsewhere in this agreement with reference to the Credit Facility as a
whole, the sum of:

(i)

the aggregate principal amount of all Advances and BA Equivalent Loans then
outstanding made by the Lenders; and

(ii)

the Face Amount of all Accommodations then outstanding made by the Lenders by
way of Bankers’ Acceptances (whether or not held by the respective Lenders) and
Letters of Credit;

provided that, for the purposes of calculating standby and utilisation fees
payable under Section 2.6, the principal amount of Swingline Advances shall not
be considered to be Principal Outstanding.

(98)

"Property" means any property, assets, rights or interests of any nature
whatsoever, real or personal, moveable or immoveable, tangible or intangible,
and wheresoever situate.

(99)

“Provisions” means the Model Credit Agreement Provisions annexed hereto as
schedule 4.

(100)

"Purchase Money Obligation" means indebtedness under any purchase money
mortgage, pledge or other purchase money Lien entered into in the ordinary
course of business and secured upon property acquired by a Person.

(101)

"Rating" means, with respect to a Person, the credit rating assigned by a Rating
Agency to the long-term senior unsecured debt of such Person.

(102)

“Rating Agencies” means, at any time, DBRS and Moody’s.

(103)

“RBC” means Royal Bank of Canada, a Canadian chartered bank.

(104)

"receiver" includes a receiver, receiver/manager and receiver and manager.











--------------------------------------------------------------------------------

- 26 -




(105)

"Reference Lenders" means any two Lenders as selected by the Administrative
Agent from time to time and that are acceptable to the Borrower which are banks
under Schedule II of the Bank Act (Canada).

(106)

"Repayment/Cancellation Notice" means a notice in the form of or to
substantially similar effect as schedule 3 annexed hereto, given to the
Administrative Agent by the Borrower pursuant to any relevant provision of this
agreement.

(107)

"Required Notice", when used with respect to a type of Accommodation, a payment,
prepayment or reduction of the Commitments hereunder, means such number of days’
notice to the Administrative Agent as is set forth in schedule 6 annexed hereto.

(108)

“Requirement of Law” means, as to any Person, the Charter Documents  of such
Person, and any international, Canadian or United States federal, provincial,
state or local statute, law, regulation, order, rule, by-law, proclamation,
consent, decree, judgment, permit, license, code, covenant, deed restriction,
common law (including the law of equity), treaty, convention, ordinance or
determination of an arbitrator or a court or other competent authority, or
guidelines or requirements of any Governmental Authority (whether or not having
the force of law and including consent decrees as to which such Person is a
party or otherwise subject, and administrative orders which affect such Person)
in each case applicable to or binding upon such Person or any of the Property of
such Person.

(109)

“Revenue Deficiency Deferral Account” has the meaning set forth in the Special
Direction.

(110)

"Rollover" means, in respect of a Borrowing by way of LIBOR Advances, the
continuation thereof or any portion thereof for a succeeding Interest Period
and, in respect of a Drawing, the issuance of a further Drawing on any day in a
Face Amount not exceeding the Face Amount of the Drawing maturing on that day,
the proceeds of which are used to pay (directly or indirectly) the maturing
Drawing, all as contemplated by Section 2.11.

(111)

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

(112)

"Schedule I Bank", "Schedule II Bank" or "Schedule III Bank" mean a bank under
(as the case may be) Schedule I or II of the Bank Act (Canada) or an authorized
foreign bank under Schedule III of the Bank Act (Canada).











--------------------------------------------------------------------------------

- 27 -




(113)

"Senior Financial Officer" means the Chief Financial Officer, Vice President
Finance, Controller, Treasurer or Assistant Treasurer of the Borrower.

(114)

“Senior Officer” means the President, Chairman, any Vice-President or a Senior
Financial Officer of the Borrower.

(115)

“Special Direction” means the direction issued by the Lieutenant Governor in
Council of the Province of British Columbia to the BCUC pursuant to the
Vancouver Island Natural Gas Pipeline Act (British Columbia) in connection with
the VINGPA.

(116)

"Subordinated Debt" means Indebtedness of the Borrower which:

(a)

is subordinated to the prior payment in full of the Obligations as provided in
this definition;

(b)

will not be cross-defaulted or cross-accelerated by the Credit Facility;

(c)

may not be accelerated prior to the date that is the earlier of:

(i)

the date following the date on which all of the Obligations and the obligations
of the Borrower under the PCEPA Repayment Facility have been paid in full and
the commitments of the Lenders hereunder and the commitment of the lender under
the PCEPA Repayment Facility have been terminated; and

(ii)

six months after the later of:

(A)

the Maturity Date; and

(B)

the “Maturity Date” as defined in the PCEPA Repayment Facility;

(d)

may not contain covenants or events of default more onerous than those contained
in this agreement;

(e)

will provide that any amount received by the holders of such Indebtedness within
three months of an Event of Default will, upon the Obligations being declared or
becoming due and payable pursuant to Section 10.2(1) or (2), be paid to the
Administrative Agent on behalf of the Lenders;











--------------------------------------------------------------------------------

- 28 -




(f)

will require that notice of default thereunder be provided to the Administrative
Agent; and

(g)

will permit interest on and principal of such Indebtedness to be paid or prepaid
only if Sections 8.2(5)(d) and (e) are complied with as if the applicable
payment were a Distribution.

(117)

"subsidiary" means, at any time with respect to a Person, any other Person, if
at such time such first-mentioned Person owns, directly or indirectly, more than
50% of the capital in such other Person entitled ordinarily to vote in the
election of the board of directors of, or Persons performing similar functions
for, such other Person.

(118)

"Swingline" means that portion of the Credit Facility to be made available by
the Swingline Lender to the Borrower as described in Section 2.1(6), and
"Swingline Advance" has the meaning set forth in Section 2.1(6).

(119)

"Swingline Amount" means C$10 million (or the Equivalent Amount in US Dollars)
to the extent not permanently reduced, cancelled or terminated pursuant to this
agreement.

(120)

"Swingline Lender" means TD Bank acting in its capacity as the Lender of
Swingline Advances under Section 2.1(6) or, as the case may be, any replacement
Lender of Swingline Advances agreed by the Borrower, the Administrative Agent
and such replacement Lender.

(121)

"Taking" means the expropriation, condemnation or taking by eminent domain or
similar authority, or by any proceeding or purchase in lieu or anticipation
thereof, of any property or asset or any right, title or interest therein by any
Governmental Authority.

(122)

"TD Bank" means The Toronto-Dominion Bank, a Canadian chartered bank.

(123)

“Terasen” means Terasen Inc.

(124)

“Terasen Funding Agreement” means the agreement so entitled of even date
between, inter alia, Terasen and the Administrative Agent, substantially in the
form of schedule 8 annexed hereto.

(125)

"this agreement", "herein", "hereof", "hereto" and "hereunder" and similar
expressions mean and refer to this agreement as supplemented or amended and not
to any particular Article, Section, paragraph, schedule or other portion hereof;
and the expressions "Article", "Section",











--------------------------------------------------------------------------------

- 29 -




"paragraph" and "schedule" followed by a number or letter mean and refer to the
specified Article, Section, paragraph or schedule of this agreement.

(126)

“Total Capitalization” means, as at any date of determination, the aggregate of
the Borrower’s:

(a)

common equity (including retained earnings and contributed surplus);

(b)

preferred shares other than Class A Instruments;

(c)

the accumulated provision for deferred income taxes, if any;

(d)

Institutional Indebtedness; and

(e)

Subordinated Debt.

(127)

"US Dollars", "United States Dollars" and "US$" each mean lawful money of the
United States of America in same day immediately available funds or, if such
funds are not available, the form of money of the United States of America that
is customarily used in the settlement of international banking transactions on
the day payment is due hereunder.

(128)

"Uniform Customs" means the Uniform Customs and Practice for Documentary
Credits, as published by the International Chamber of Commerce and in effect
from time to time.

(129)

“VINGPA” means the Vancouver Island Natural Gas Pipeline Agreement between Her
Majesty the Queen in Right of the Province of British Columbia, Westcoast Energy
Inc., Pacific Coast Energy Corporation, Centra Gas British Columbia Inc., Centra
Gas Vancouver Island Inc., and Centra Gas Victoria Inc. dated December 14, 1995,
as amended by the Novation Agreement dated March 7, 2002 between Westcoast
Energy Inc., Her Majesty the Queen in Right of the Province of British Columbia,
the Borrower (then called Centra Gas British Columbia Inc.), Westcoast Power
Holdings Inc., CGBC Holdings Inc. and Terasen (then called BC Gas Inc.).

(130)

“Wheeling Agreement” means the agreement dated for reference July 3, 1989 (as
amended by letter agreements dated June 29, 1993 and November 30, 1993) between
BC Gas Inc. (now called Terasen Gas Inc.) and the Borrower (then called Pacific
Coast Energy Corporation) pursuant to which Terasen Gas Inc. permits the
Borrower to transport natural gas along its transmission system from Huntingdon
to Coquitlam.











--------------------------------------------------------------------------------

- 30 -




1.2

Interpretation.  In addition to those matters set forth in Section 2(1) of the
Provisions:

(1)

Inclusion Rules.  In this agreement, in the computation of periods of time from
a specified date to a later specified date, unless otherwise expressly stated,
the word "from" means "from and including" and the words "to" and "until" each
mean "to but excluding".

(2)

Ibid.  Where in this agreement a notice must be given a number of days prior to
a specified action, the day on which such notice is given shall be included and
the day of the specified action shall be excluded.

(3)

Accounting Terms.  All accounting terms not specifically defined herein shall be
construed in accordance with GAAP.

(4)

Incorporation of Schedules.  Schedules 1 to 10 annexed hereto shall, for all
purposes hereof, form an integral part of this agreement.

(5)

Agreements. Reference to any agreement, instrument, Governmental Approval or
other document shall include reference to such agreement, instrument,
Governmental Approval or other document as the same may have been heretofore or
may from time to time hereafter be amended, supplemented, replaced or restated.

(6)

Interpretation not Affected by Headings, etc.  The division of this agreement
into Articles and Sections and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation hereof.

(7)

General Provisions as to Certificates and Opinions, etc.  Whenever the delivery
of a certificate is a condition precedent to the taking of any action by the
Administrative Agent or any Lender hereunder, the truth and accuracy of the
facts and the diligent and good faith determination of the opinions stated in
such certificate shall in each case be conditions precedent to the right of the
Borrower to have such action taken, and any certificate executed by the Borrower
shall be deemed to represent and warrant that the facts stated in such
certificate are true, accurate and complete.

ARTICLE 2
THE CREDIT FACILITY

2.1

Credit Facility.

(1)

Commitment.  Subject to the terms and conditions herein set forth:











--------------------------------------------------------------------------------

- 31 -




(a)

the Credit Facility is to be made available by the Lenders to the Borrower on a
revolving basis in the principal amount of up to but not exceeding C$350
million, of which the Swingline Amount will be made available by way of
Swingline Advances by the Swingline Lender only;

(b)

the Credit Facility shall be available:

(i)

in Canadian Dollars by way of Prime Rate Advances, Bankers’ Acceptances or
Letters of Credit; and

(ii)

in US Dollars by way of Base Rate Advances, LIBOR Advances or Letters of Credit;

(c)

each Lender shall make Accommodations available under the Credit Facility pro
rata on the basis of the relevant percentage as set forth in schedule 1 annexed
hereto, under “Swingline” in the case of Swingline Advances and under “Balance
of Credit Facility” in the case of Advances that are not Swingline Advances;

(d)

in no event shall a Lender be obligated to make Accommodations available under
the Credit Facility if after making such Accommodations the C$ Equivalent
Principal Outstanding of that Lender’s Accommodations would exceed that Lender’s
Commitment;

(e)

for greater certainty and notwithstanding Section 2.1(6), in no event shall the
C$ Equivalent Principal Outstanding of the Swingline Lender’s Accommodations
under the Credit Facility (including the entire Principal Outstanding by way of
Swingline Advances) exceed the Swingline Lender’s Commitment; and

(f)

each Lender shall make Accommodations available to the Borrower through its
relevant Lending Office.

(2)

Purposes.  The Credit Facility shall be used only for the following purposes:

(a)

in part to repay and cancel the Existing Facility and the Intercompany Debt; and

(b)

for general corporate purposes, including capital expenditures.

In the event that the Borrower wishes to utilize proceeds of one or more
Accommodations under the Credit Facility to, or to provide funds to any











--------------------------------------------------------------------------------

- 32 -




subsidiary, Affiliate or other Person to, finance an offer to acquire (which
shall include an offer to purchase securities, solicitation of an offer to sell
securities, an acceptance of an offer to sell securities, whether or not the
offer to sell was solicited, or any combination of the foregoing) outstanding
securities of any Person (the “Target”) which constitutes a “take-over bid”
pursuant to applicable corporate or securities legislation (in any case, a
“Takeover Bid”) and if the Takeover Bid is, under Applicable Law, such as to
require the board of directors or like body of the Target to prepare a directors
circular or like document that includes either a recommendation to accept or to
reject the Takeover Bid or a statement that they are unable to make or are not
making a recommendation, then either:

(c)

prior to or concurrently with delivery to the Administrative Agent of any
Accommodation Request, the proceeds of which are intended to be utilized as
aforesaid, the Borrower shall provide to the Administrative Agent evidence
satisfactory to the Administrative Agent (acting reasonably) that the board of
directors or like body of the Target, or the holders of all of the securities of
the Target, has or have approved, accepted, or recommended to security holders
acceptance of, the Takeover Bid;

or:

(d)

the following steps shall be followed:

(i)

at least five Business Days prior to the delivery to the Administrative Agent of
such Accommodation Request, the Borrower shall advise the Administrative Agent
(who shall promptly advise each Lender) of the particulars of such Takeover Bid;

(ii)

within three Business Days of being so advised, each Lender shall notify the
Administrative Agent of such Lender’s determination as to whether it is willing
to fund under such Accommodation Request; provided that, in the event such
Lender does not so notify the Administrative Agent within such three Business
Day period, such Lender shall be deemed to have notified the Administrative
Agent that it is not so willing to fund; and

(iii)

the Administrative Agent shall promptly notify the Borrower of each such
Lender’s determination;











--------------------------------------------------------------------------------

- 33 -




and in the event that any Lender (each, a “Declining Lender”) has notified or is
deemed to have notified the Administrative Agent that it is not willing to fund
under such Accommodation Request, then such Declining Lender shall have no
obligation to fund under such Accommodation Request, notwithstanding any other
provision of this agreement to the contrary; provided, however, that each other
Lender (each, a “Financing Lender”) which has advised the Administrative Agent
it is willing to fund under such Accommodation Request shall have an obligation,
up to the amount of its unused Commitment under the Credit Facility, to fund
under such Accommodation Request, and such funding shall be provided by each
Financing Lender in accordance with the ratio, determined prior to the provision
of such funding, that the Commitment of such Financing Lender bears to the
aggregate the Commitments of all the Financing Lenders.

If Accommodations are provided in the manner contemplated by the foregoing
paragraph and there are Declining Lenders, subsequent Accommodations under the
Credit Facility shall be funded firstly by Declining Lenders having unused
Commitments, and subsequent repayments under the Credit Facility shall be
applied firstly to Financing Lenders, in each case until such time as the
proportion that the amount of each Lender’s Principal Outstanding bears to the
aggregate Principal Outstanding is equal to such proportion which would have
been in effect but for the application of this Section 2.1(2).

For greater certainty, in no event shall a Declining Lender be obligated to
purchase any participation in accordance with Section 12.1(2) to the extent that
the shortfall in such Declining Lender’s share of outstanding Obligations under
the Credit Facility is attributable to the operation of this Section 2.1(2).

(3)

Availability Period.  Subject to the terms and conditions herein set forth,
Accommodations will be made available by way of multiple draws from time to time
up to the Business Day immediately preceding the Maturity Date.

(4)

Minimum Amounts.  Subject to the Majority Lenders in any specific instance
waiving such requirement, the following minimum amounts shall apply in respect
of certain Borrowings and Drawings requested under each Accommodation Request
(excluding Swingline Advances):

(a)

the aggregate of the Prime Rate Advances requested in any Borrowing shall be at
least C$1 million and a whole multiple of C$500,000;











--------------------------------------------------------------------------------

- 34 -




(b)

each Bankers’ Acceptance shall be in a Face Amount of at least C$100,000 and a
whole multiple thereof;

(c)

the aggregate of the Face Amount of Bankers’ Acceptances requested in any
Drawing shall be at least C$5 million and a whole multiple of C$1 million;

(d)

the aggregate of the Base Rate Advances requested in any Borrowing shall be at
least US$1 million and a whole multiple of US$500,000; and

(e)

the aggregate of the LIBOR Advances requested in any Borrowing shall be at least
US$5 million and a whole multiple of US$1 million.

(5)

Revolving Nature.  The Credit Facility is a so-called "revolving" facility and
amounts may be repaid thereunder and subsequently made the subject of a further
Accommodation (subject to compliance with the terms and conditions of this
agreement).

(6)

Swingline Advances.

(a)

In the event that the Borrower has a requirement for a Prime Rate Advance or a
Base Rate Advance in same day funds in an amount up to the Swingline Amount (or
the Equivalent Amount in US Dollars) in the aggregate, the Borrower may (subject
to satisfaction of applicable terms and conditions hereof) obtain such Advance
(in this Section 2.1(6), a “Swingline Advance”) from the Swingline Lender alone.

(b)

Each Swingline Advance:

(i)

may be made on the same day’s telephone request made on or before 1:00 pm
(Toronto time) on such day in the case of Swingline Advances denominated in
Canadian Dollars, and 12:00 noon (Toronto time) on such day in the case of
Swingline Advances denominated in US Dollars, by the Borrower providing to the
Swingline Lender the same information as would be contained in a Borrowing
Notice (which shall be deemed to have been so provided); or

(ii)

shall be made by the Swingline Lender, without notice from or to the Borrower,
in respect of any overdraft in any one or more of the Borrower’s accounts with
the Swingline Lender by deposit to such account of an amount at least equal to
such overdraft.











--------------------------------------------------------------------------------

- 35 -




(c)

The Borrower shall ensure that the aggregate C$ Equivalent Principal Outstanding
of all Swingline Advances does not exceed the Swingline Amount at any time.

(d)

[intentionally deleted]

(e)

[intentionally deleted]

(f)

[intentionally deleted]

(g)

The Swingline Lender acknowledges that the standby and utilisation fees under
Section 2.6(a) and (b) will be calculated on the basis of each Lender’s
Commitment, excluding the Swingline Lender’s Commitment with respect to the
Swingline Amount. Payment of such fees on the Swingline Lender’s Commitment with
respect to the Swingline Amount will be made in a manner to be agreed between
the Borrower and the Swingline Lender.

2.2

Amortization.  

(1)

General.  The Principal Outstanding and all other Obligations under the Credit
Facility will become due and payable in full on the Maturity Date.

(2)

Foreign Exchange Fluctuations.  If at any time the C$ Equivalent Principal
Outstanding under the Credit Facility shall exceed 105% of the aggregate
Commitments of the Lenders or if at any time the C$ Equivalent Principal
Outstanding under the Credit Facility shall have exceeded for a 30 day period
103% of the aggregate Commitments of the Lenders, in either case solely by
virtue of a change in the Equivalent Amount in Cdn. Dollars of Accommodations
made in US Dollars, the Borrower shall forthwith following demand therefor by
the Administrative Agent pay to the Administrative Agent such amount as is
required to reduce such Principal Outstanding to such aggregate Commitments;
provided that, for the purposes of the calculation of Principal Outstanding and
Commitments under the foregoing provisions of this Section 2.2(2), there shall
be deducted from each of Principal Outstanding and Commitments the Equivalent
Amount in Canadian Dollars of such Principal Outstanding in US Dollars as shall
enjoy the benefit of a Hedge Instrument which protects the Borrower against
increases in the value of US Dollars as against Cdn. Dollars; provided further
that, in the event that following repayment of all outstanding Prime Rate
Advances and Base Rate Advances there remains an excess attributable to the
outstanding principal amount under LIBOR Advances or the Face Amount of
outstanding Bankers’ Acceptances or Letters of Credit, such excess amount shall
be paid by the Borrower to the











--------------------------------------------------------------------------------

- 36 -




Administrative Agent, and shall be held by the Administrative Agent (pending the
expiry of subsisting Interest Periods, the maturity of Bankers’ Acceptances or
the termination of Letters of Credit, as the case may be) in a trust account and
invested in Cash Equivalents as determined by the Administrative Agent in its
discretion (provided that, in making any such determination, the Administrative
Agent shall consider, acting reasonably, any request of the Borrower as to the
nature of such investments) and applied against the obligations of the Borrower
in respect of such LIBOR Advances, Bankers’ Acceptances or Letters of Credit as
they come due.

2.3

Voluntary Reductions. The Borrower shall have the right at any time and from
time to time, without penalty or bonus, upon delivery of a
Repayment/Cancellation Notice to the Administrative Agent on the Required
Notice, to terminate the whole or reduce in part on a permanent basis the unused
portion of the Commitments of the Lenders in respect of the Credit Facility (pro
rata among such Lenders on the basis of their respective Commitments); provided
that each partial reduction shall be in an aggregate minimum amount of C$5
million and multiples in excess thereof of C$1 million.

2.4

Payments.

(1)

Payment Account.  The Borrower shall make each payment to be made hereunder,
following delivery of (where applicable) a Repayment/Cancellation Notice and on
the Required Notice, not later than 2:00 p.m. (Toronto time) in the currency of
the Accommodation or other Obligation in respect of which such payment is made
(be it Canadian Dollars or US Dollars) on the day (subject to Section 2.4(2))
when due, in same day funds, by deposit of such funds to the Payment Account.

(2)

Business Day.  Subject to the next following sentence, whenever any payment
hereunder is due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of interest or fees, as the case may be.  If
any such extension would cause any payment of interest or fees on an
Accommodation to be made in the next following calendar month, such payment
shall be made on the last preceding Business Day.

(3)

Application.  Unless otherwise provided herein, all amounts received by the
Administrative Agent on account of the Obligations shall be applied by the
Administrative Agent as follows:











--------------------------------------------------------------------------------

- 37 -




(a)

first, to fulfil the Borrower’s obligation to pay accrued and unpaid interest
due and owing (including interest on overdue interest and on other amounts),
excluding interest accruing on BA Equivalent Loans;

(b)

second, to fulfil the Borrower’s obligation to pay any fees which are due and
owing to the Lenders hereunder (including those fees set forth in Section 2.6),
and any Increased Costs and other unpaid costs, expenses and other amounts
payable to the Administrative Agent and the Lenders in connection with any of
the Credit Facility Documents;

(c)

third, to fulfil the Borrower’s obligation to pay interest accruing on BA
Equivalent Loans and any amounts due and owing on account of Principal
Outstanding under the Credit Facility (including in respect of the Face Amount
of outstanding Bankers’ Acceptances and Letters of Credit); and

(d)

fourth, to the Borrower or as any court of competent jurisdiction may otherwise
direct.

(4)

Pro Rata Basis.  All payments of principal, interest and fees herein set forth,
unless otherwise expressly stipulated, shall be made for the account of, and
distributed by the Administrative Agent to, the Lenders pro rata on the basis of
their respective Commitments.

(5)

Netting. If on any date liquidated amounts (other than interest and fees) would
be payable under this agreement in the same currency by the Borrower to certain
Lenders and by such Lenders to the Borrower, then on such date, at the election
of and upon notice from the Administrative Agent stating that netting is to
apply to such payments, each such party’s obligations to make payment of any
such amount will be automatically satisfied and discharged and, if the aggregate
amount that would otherwise have been payable by the Borrower to such Lenders
exceeds the aggregate amount that would otherwise have been payable by such
Lenders to the Borrower or vice versa, such obligations shall be replaced by an
obligation upon the Borrower or such Lenders by whom the larger aggregate amount
would have been payable to pay to the other the excess of the larger aggregate
amount over the smaller aggregate amount.

(6)

Payments Free of Set-off.  Except as set forth in Section 2.4(5), each payment
made by the Borrower on account of the Obligations shall be made without set-off
or counterclaim.











--------------------------------------------------------------------------------

- 38 -




2.5

Computations.  

(1)

Basis.  All computations of:

(a)

interest based on the Prime Rate and the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 days or, in the case of a
leap year, 366 days and the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest is
payable; and

(b)

interest based on LIBOR shall be made by the Administrative Agent on the basis
of a year of 360 days and the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest is
payable.

Computations of fees under Sections 2.6(a) and (b), 4.6 and 5.8(1) and (2) shall
be made by the Administrative Agent on the basis of a year of 365 days or, in
the case of a leap year and only with respect to fees under Sections 2.6(a) and
(b) and 5.8(1) and (2), 366 days and the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
fees are payable.  Each determination by the Administrative Agent of an amount
of interest, Discount Proceeds or fees payable by the Borrower hereunder shall
be conclusive and binding for all purposes, absent demonstrated error.

(2)

Interest Act (Canada).  For purposes of disclosure pursuant to the Interest Act
(Canada), the yearly rate of interest to which any rate of interest based on
LIBOR is equivalent may be determined by multiplying the applicable rate by a
fraction, the numerator of which is the number of days to the same calendar date
in the next calendar year (or 365 days if the calculation is made as of February
29) and the denominator of which is 360.

2.6

Fees.  The Borrower shall pay to the Administrative Agent (or, in the
circumstances contemplated by Section 2.1(6)(g), the Swingline Lender) the
following fees, calculated as follows:

(a)

a standby fee (for the account of the Lenders pro rata on the basis of their
respective Commitments under the Credit Facility) payable by the Borrower in
Cdn. Dollars quarterly in arrears on the third Business Day of the first month
following the end of each Financial Quarter, and on the Maturity Date,
calculated from the Closing Date on a daily basis on the difference between the
aggregate C$ Equivalent Principal Outstanding (converted for purposes of such
calculation into the Equivalent Amount in Cdn. Dollars as at the











--------------------------------------------------------------------------------

- 39 -




last day of such Financial Quarter) under the Credit Facility and the aggregate
Commitments, at the rate set forth in the definition of Applicable Margin;

(b)

a utilisation fee (for the account of the Lenders pro rata on the basis of their
respective Commitments under the Credit Facility) payable by the Borrower in
Cdn. Dollars quarterly in arrears on the third Business Day of the first month
following the end of each Financial Quarter, and on the Maturity Date,
calculated from the Closing Date on the aggregate C$ Equivalent Principal
Outstanding (converted for purposes of such calculation into the Equivalent
Amount in Cdn. Dollars as at the last day of such Financial Quarter) under the
Credit Facility, at the rate of 5 bps per annum; such utilisation fee shall be
calculated on a daily basis but only in respect of a day where the aggregate C$
Equivalent Principal Outstanding is equal to or exceeds 50% of the aggregate
Commitments under the “Balance of the Credit Facility” as set forth in schedule
1 annexed hereto; and

(c)

the fees agreed with the Administrative Agent in an agreement of even date.

2.7

Interest on Overdue Amounts.  Except as otherwise provided in this agreement,
each amount owed by the Borrower to a Lender which is not paid when due (whether
at stated maturity, on demand, by acceleration or otherwise) shall bear interest
(both before and after maturity, default and judgment), from the date on which
such amount is due until such amount is paid in full, payable on demand, at a
rate per annum equal at all times to the Base Rate (in the case of amounts
denominated in US Dollars) or the Prime Rate (in the case of amounts denominated
in Cdn. Dollars), in each case plus the Applicable Margin plus a further two
percent (2%) per annum.

2.8

Account Debit Authorization.  The Borrower authorizes and directs each of the
Administrative Agent and the Swingline Lender, in its respective discretion, to
automatically debit, by mechanical, electronic or manual means, the bank
accounts of the Borrower maintained with RBC (for so long as RBC is
Administrative Agent hereunder) or TD Bank (for so long as TD Bank is Swingline
Lender hereunder) and designated by the Borrower in writing for all amounts due
and payable under this agreement on account of principal, interest and fees
comprised in the Obligations.











--------------------------------------------------------------------------------

- 40 -




2.9

Administrative Agent’s Discretion on Allocation.  In the event that it is not
practicable to:

(a)

allocate an Accommodation pro rata in accordance with Section 3.2 or 4.1(2) by
reason of the occurrence of circumstances described in Section 3.1 or 3.2 of the
Provisions; or

(b)

allocate a Drawing among the Lenders in accordance with Section 4.1(2) by reason
of the need to ensure that the aggregate amount of Bankers’ Acceptances required
to be accepted hereunder complies with the minimum amounts or increments set
forth in Section 2.1(4);

the Administrative Agent is authorized by the Borrower and each Lender to make
such allocation as the Administrative Agent determines in its sole and
unfettered discretion may be equitable in the circumstances, subject in all
cases to Section 2.1. All fees in respect of any such Drawing, and fees payable
under Section 2.6(a), shall be adjusted, as among the Lenders, by the
Administrative Agent accordingly.

2.10

Funding.  Section 6 of the Provisions shall for all purposes of this agreement
apply in the circumstances therein contemplated.

2.11

Rollover and Conversion.  

(1)

General.  Subject to the terms and conditions of this agreement, the Borrower
may from time to time request that any Drawing or type of Borrowing or any
portion thereof be rolled over or converted in accordance with the provisions
hereof.

(2)

Request.  Each request by the Borrower for a Rollover or Conversion shall be
made by the delivery of a duly completed and executed Accommodation Request to
the Administrative Agent with the Required Notice and the provisions of Articles
3 or 4 shall apply to each request for a Rollover or Conversion as if such
request were a request thereunder for an Advance or a Drawing (as the case may
be).

(3)

Effective Date.  Each Rollover or Conversion of a LIBOR Advance or Bankers’
Acceptance shall be made effective as of, in the case of a LIBOR Advance, the
last day of the subsisting Interest Period and, in the case of a Bankers’
Acceptance, the maturity date applicable thereto.











--------------------------------------------------------------------------------

- 41 -




(4)

Failure to Elect.  If the Borrower does not deliver an Accommodation Request at
or before the time required by Section 2.11(2) and:

(a)

in the case of a Bankers’ Acceptance fails to give the Required Notice that it
will pay to the Administrative Agent for the account of the applicable Lender
the Face Amount thereof on the maturity date or if the Borrower gives such
notice but fails to act in accordance with it, the Borrower shall be deemed to
have requested a Conversion of the Face Amount thereof to a Prime Rate Advance
and all of the provisions hereof relating to a Prime Rate Advance shall apply
thereto; or

(b)

in the case of a LIBOR Advance, fails to give the Required Notice that it will
pay to the Administrative Agent for the account of the applicable Lender the
principal amount thereof at the end of the relevant Interest Period or if the
Borrower gives such notice but fails to act in accordance with it, the Borrower
shall be deemed to have requested a Rollover of such Advance to either a LIBOR
Advance having an Interest Period of one month (and all of the provisions hereof
applicable to LIBOR Advances shall apply thereto) (in the case of a failure to
deliver an Accommodation Request and give the Required Notice) or a Base Rate
Advance (in the case of a failure to act in accordance with a notice).

(5)

Continuing Obligation.  A Rollover or Conversion shall not constitute a
repayment of the relevant Accommodation or a re-borrowing by the Borrower but
shall result in a change in the basis of calculation of interest, discounts or
fees (as the case may be) for, and/or currency of, such Accommodation.  However,
where a Conversion takes place from a US Dollar Advance to a Canadian Dollar
Advance, or vice versa, the same may be effected only by the Borrower repaying
the entire Principal Outstanding under the existing Advance (together with all
accrued and unpaid interest thereon), in the currency of such existing Advance,
and receiving the proceeds of the new Advance in the currency of such new
Advance.

(6)

Limit.  Notwithstanding any other provision of this agreement, at no time shall
there be more than 20 separate maturity dates, in aggregate, for all LIBOR
Advances and Bankers’ Acceptances outstanding under the Credit Facility.











--------------------------------------------------------------------------------

- 42 -




ARTICLE 3
ADVANCES

3.1

Advances.  

(1)

Commitment.  Each Lender agrees (on a several basis with the other Lenders, up
to the amount of such Lender’s Commitment thereunder), on the terms and
conditions herein set forth, from time to time on any Business Day, to make
Advances under the Credit Facility prior to the cancellation or termination
thereof.

(2)

Amounts.  The aggregate principal amount of each Borrowing shall comply with
Section 2.1(4).

3.2

Making the Advances (except Swingline Advances).  

(1)

Notice.  Each Borrowing shall be made on the Required Notice given not later
than 1:00 p.m. (Toronto time) by the Borrower to the Administrative Agent, and
the Administrative Agent shall give to each Lender prompt notice thereof and of
such Lender’s rateable portion of each type of Borrowing to be made under the
Borrowing.  Each such notice of a Borrowing shall be given by way of an
Accommodation Request or by telephone (confirmed promptly in writing), with the
same information as would be contained in an Accommodation Request, including
the requested date of such Borrowing and the aggregate amount of each type of
Borrowing comprising such Borrowing.

(2)

Lender Funding.  Each Lender shall, before noon (Toronto time) on the date of
the requested Borrowing, deposit to the relevant Payment Account in same day
funds such Lender’s rateable portion (subject to Section 2.9) of each type of
Borrowing comprising such Borrowing (in Canadian Dollars, in the case of Prime
Rate Advances, and in US Dollars, in the case of LIBOR Advances and Base Rate
Advances).  Promptly upon receipt by the Administrative Agent of such funds and
upon fulfilment of the applicable conditions set forth in Article 6, the
Administrative Agent will make such funds available to the Borrower by debiting
such account (or causing such account to be debited), and by crediting such
account of the Borrower as shall be agreed with the Administrative Agent (or
causing such account to be credited) with such Advances.

3.3

Interest on Advances.  The Borrower shall pay interest on the unpaid principal
amount of each Advance at the following rates per annum:

(1)

Prime Rate Advances.  If and so long as such Advance is a Prime Rate Advance, at
a rate per annum equal at all times to the sum of the Prime











--------------------------------------------------------------------------------

- 43 -




Rate in effect from time to time plus the Applicable Margin, calculated on the
daily principal amount outstanding under such Prime Rate Advance and payable in
Cdn. Dollars in arrears:

(a)

monthly on the third Business Day of each month with respect to the previous
calendar month (calculated as at the last day of such previous calendar month);
and

(b)

when such Prime Rate Advance becomes due and payable in full.

(2)

Base Rate Advances.  If and so long as such Advance is a Base Rate Advance, at a
rate per annum equal at all times to the sum of the Base Rate in effect from
time to time plus the Applicable Margin, calculated on the daily principal
amount outstanding under such Base Rate Advance and payable in US Dollars in
arrears:

(a)

monthly on the third Business Day of each month with respect to the previous
calendar month (calculated as at the last day of such previous calendar month);
and

(b)

when such Base Rate Advance becomes due and payable in full.

(3)

LIBOR Advances.  If and so long as such Advance is a LIBOR Advance, at a rate
per annum equal at all times during each Interest Period for such LIBOR Advance
to the sum of LIBOR for such Interest Period plus the Applicable Margin,
calculated on the daily principal amount outstanding under such LIBOR Advance
and payable (as the case may be) in US Dollars:

(a)

at the end of each Interest Period (except where such Interest Period exceeds
three months in duration, in which case such interest shall be payable on the
dates falling every three months following the commencement of the Interest
Period and, finally, at the end of such Interest Period); and

(b)

when such LIBOR Advance becomes due and payable in full or is converted to a
Base Rate Advance.

ARTICLE 4
BANKERS’ ACCEPTANCES

4.1

Acceptances.  

(1)

Commitment.  Subject to Section 4.11, each Lender agrees (on a several basis
with the other Lenders, up to the amount of such Lender’s











--------------------------------------------------------------------------------

- 44 -




Commitment), on the terms and conditions herein set forth, from time to time on
any Business Day, to accept and purchase Bankers’ Acceptances under the Credit
Facility prior to the cancellation or termination thereof.

(2)

Amounts.  Each Drawing shall be in an aggregate Face Amount not less than the
minimum amount (or requisite multiple in excess thereof) set forth in Section
2.1(4) and shall consist of the creation by the Borrower of Bankers’ Acceptances
on the same day, effected or arranged by the Lenders in accordance with Section
4.4, rateably according to their respective Commitments (subject to Section
2.9).

4.2

Drawdown Request.  

(1)

Notice.  Each Drawing shall be made on the Required Notice given not later than
1:00 p.m. (Toronto time) by the Borrower to the Administrative Agent and the
Administrative Agent shall give to each Lender prompt notice thereof (including
the marketing Option as set forth in Section 4.5) and of such Lender’s rateable
portion thereof.  Each such notice of a Drawing shall be given by way of an
Accommodation Request or by telephone (confirmed promptly in writing) with the
same information as would be contained in an Accommodation Request, including
the requested Drawing Date, the Face Amounts of the Drawing and the  marketing
Option as set forth in Section 4.5.

(2)

Maturity.  The Borrower shall not request in an Accommodation Request a term for
Bankers’ Acceptances under the Credit Facility which would end on a date
subsequent to the Maturity Date or that would conflict with any repayment
stipulated herein.

4.3

Form of Bankers’ Acceptances.  

(1)

Form.  Each Bankers’ Acceptance shall:

(a)

be in a Face Amount allowing for conformance with Section 2.1(4);

(b)

be dated the Drawing Date;

(c)

mature and be payable by the Borrower (in common with all other Bankers’
Acceptances created in connection with such Drawing) on a Business Day which
occurs one, two, three or six months after the date thereof, subject to
availability; and

(d)

be in a form satisfactory to the relevant Lender.











--------------------------------------------------------------------------------

- 45 -




(2)

Grace.  Each Borrower hereby waives presentment for payment and any other
defence to payment of any amounts due in respect of any Bankers’ Acceptance, and
hereby renounces, and shall not claim, any days of grace for the payment of any
Bankers’ Acceptance.

4.4

Completion of Bankers’ Acceptance.  Upon receipt of the notice from the
Administrative Agent pursuant to Section 4.2(1), each Lender is thereupon
authorized to execute Bankers’ Acceptances as the duly authorized attorney of
the Borrower pursuant to Section 4.8, in accordance with the particulars
provided by the Administrative Agent.

4.5

Bankers’ Acceptance Marketing.  In each Accommodation Request for a Drawing, the
Borrower shall elect one of the marketing options (in this Article 4, each an
"Option") described in this Section 4.5. The Borrower may elect to market
Bankers' Acceptances as follows:

(1)

Option #1

(a)

On the relevant Drawing Date, the Borrower shall obtain quotations regarding the
sale of the Bankers' Acceptances to be accepted by the Lenders and shall accept
such of the offers as it deems appropriate, but in any event shall accept offers
equal to the full amount of the Bankers’ Acceptances to be accepted by the
Lenders in respect of the Drawing.

(b)

The Borrower shall provide the Administrative Agent with details regarding the
sale of the Bankers' Acceptances described in (1)(a) above whereupon the
Administrative Agent shall promptly notify the Lenders of:

(i)

the identity of the purchasers of such Bankers' Acceptances;

(ii)

the amounts being purchased by such purchasers;

(iii)

the discount rate transacted by the Borrower and such purchasers;

(iv)

the net cash proceeds realized from the purchase and sale of such Bankers'
Acceptances; and

(v)

the stamping fees applicable to such Drawing as set forth in Section 4.6;

(including each Lenders' share thereof).











--------------------------------------------------------------------------------

- 46 -




(2)

Option #2

(a)

On the relevant Drawing Date, the Borrower shall obtain quotations regarding the
sale of the Bankers' Acceptances to be accepted by Lenders that are Schedule I
Banks and shall accept such of the offers in respect of such Lenders' Bankers'
Acceptances as it deems appropriate, but in any event shall accept offers equal
to the full amount of the Bankers' Acceptances to be accepted by such Lenders in
respect of the Drawing. The provisions of (1)(b) above (Option #1) shall apply
in such circumstances, mutatis mutandis.

(b)

Each Lender that is not a Schedule I Bank shall purchase all Bankers'
Acceptances accepted by it on the relevant Drawing Date at the Discount Rate.

(3)

Option #3

Each Lender shall purchase all Bankers' Acceptances accepted by it on the
relevant Drawing Date at the Discount Rate.

Each Lender shall, for same day value on the Drawing Date specified by the
Borrower in the applicable Accommodation Request, credit the relevant Payment
Account (for the account of the Borrower) with (as applicable):

(x)

the applicable Discount Proceeds of the Bankers’ Acceptances purchased by that
Lender; and

(y)

the net cash proceeds realized from the purchase of such Bankers' Acceptances by
a Person that is not a Lender;

in each case less the stamping fee set forth in Section 4.6. Promptly upon
receipt by the Administrative Agent of such funds and upon fulfilment of the
applicable conditions set forth in Article 6, the Administrative Agent will make
such funds available to the Borrower by debiting such account (or causing such
account to be debited), and by crediting such account as shall be agreed with
the Borrower (or causing such account to be credited) with such Discount
Proceeds and net cash proceeds less such stamping fee.

Each Lender may at any time and from time to time purchase, hold, sell,
rediscount or otherwise dispose of any Bankers’ Acceptance and no such dealing
shall prejudice or impair the Borrower’s obligations under Section 4.7.

4.6

Stamping Fee.  The Borrower shall pay to the Administrative Agent in respect of
each Drawing (for the account of the Lenders, pro rata on the basis of their











--------------------------------------------------------------------------------

- 47 -




respective Commitments, subject to Section 2.9) a stamping fee in Cdn. Dollars.
 Such stamping fee shall be payable by the Borrower in full on the Drawing Date,
and shall be calculated on the Face Amount of such Bankers’ Acceptances on the
basis of the number of days in the term of such Bankers’ Acceptances (including
the Drawing Date but excluding the maturity date) at a rate per annum equal to
the applicable percentage set forth under "Bankers’ Acceptances" in the
definition of Applicable Margin.

4.7

Payment at Maturity.  The Borrower shall pay to the Administrative Agent, and
there shall become due and payable, on the maturity date for each Bankers’
Acceptance an amount in same day funds equal to the Face Amount of the Bankers’
Acceptance.  The Borrower shall make each payment hereunder in respect of
Bankers’ Acceptances by deposit of the required funds to the relevant Payment
Account.  Upon receipt of such payment, the Administrative Agent will promptly
thereafter cause such payment to be distributed to the Lenders rateably (based
on the proportion that the Face Amount of Bankers’ Acceptances accepted by a
Lender maturing on the relevant date bears to the Face Amount of Bankers’
Acceptances accepted by all the Lenders maturing on such date).  Such payment to
the Administrative Agent shall satisfy the Borrower’s obligations under a
Bankers’ Acceptance to which it relates and the accepting institution shall
thereafter be solely responsible for the payment of such Bankers’ Acceptance.

4.8

Power of Attorney Respecting Bankers’ Acceptances.  In order to facilitate
issues of Bankers’ Acceptances pursuant to this agreement, the Borrower
authorizes each Lender, and for this purpose appoints each Lender its lawful
attorney (with full power of substitution), to complete, sign and endorse drafts
issued in accordance with Section 4.4 on its behalf in handwritten or by
facsimile or mechanical signature or otherwise and, once so completed, signed
and endorsed, and following acceptance of them as Bankers’ Acceptance under this
agreement, then purchase, discount or negotiate such Bankers’ Acceptances in
accordance with the provisions of this Article 4. Drafts so completed, signed,
endorsed and negotiated on behalf of the Borrower by any Lender shall bind the
Borrower as fully and effectively as if so performed by an authorized officer of
the Borrower.

4.9

Prepayments.  Except as required by Section 4.10, no payment of the Face Amount
of a Bankers’ Acceptance shall be made by the Borrower to a Lender prior to the
maturity date thereof. Any such required payment made before the applicable
maturity date shall be held by the Administrative Agent in a cash collateral
account and invested in Cash Equivalents as security to provide for or to secure
payment of the Face Amount of such outstanding Bankers’ Acceptance upon
maturity.  Any such required payment made before the applicable maturity date by
the Borrower to the Administrative Agent, to the extent of the amount thereof,
shall satisfy the Borrower’s obligations under the Bankers’ Acceptance to











--------------------------------------------------------------------------------

- 48 -




which it relates as to a like amount.  The accepting institution shall
thereafter be solely responsible for the payment of the Bankers’ Acceptance and
shall indemnify and hold the Borrower harmless against any liabilities, costs or
expenses incurred by the Borrower as a result of any failure by such Lender to
pay the Bankers’ Acceptance as to such like amount in accordance with its terms.

4.10

Default.  Upon the occurrence of an Event of Default and the Administrative
Agent declaring the Obligations to be due and payable pursuant to Section 10.2,
and notwithstanding the date of maturity of any outstanding Bankers’
Acceptances, an amount equal to the Face Amount of all outstanding Bankers’
Acceptances which the Lenders are required to honour shall thereupon forthwith
become due and payable by the Borrower to the Administrative Agent.

4.11

Non-Acceptance Lenders.  The parties acknowledge that a Lender (a
"Non-Acceptance Lender") may not be permitted by Applicable Law to, or may not
by virtue of customary market practices, stamp or accept commercial drafts. A
Non-Acceptance Lender shall, in lieu of accepting and purchasing Bankers’
Acceptances, make a BA Equivalent Loan.  The amount of each BA Equivalent Loan
shall be equal to the Discount Proceeds which would be realized from a
hypothetical sale of those Bankers’ Acceptances which that Non-Acceptance Lender
would otherwise be required to accept and purchase as part of such Drawing.  To
determine the amount of those Discount Proceeds, the hypothetical sale shall be
deemed to take place at the Non-Acceptance Discount Rate for that BA Equivalent
Loan.  Any BA Equivalent Loan shall be made on the relevant Drawing Date, and
shall remain outstanding for the term of the relevant Bankers’ Acceptances.  For
greater certainty, concurrently with the making of a BA Equivalent Loan, a
Non-Acceptance Lender shall be entitled to deduct therefrom an amount equal to
the stamping fee which that Lender would otherwise be entitled to receive
pursuant to Section 4.6 as part of that BA Equivalent Loan if that BA Equivalent
Loan was a Bankers’ Acceptance, based on the amount of principal and interest
payable on the maturity date of that BA Equivalent Loan.  On the maturity date
for the Bankers’ Acceptances required by the Borrower, the Borrower shall pay to
each Non-Acceptance Lender the amount of such Lender’s BA Equivalent Loan plus
interest on the principal amount of that BA Equivalent Loan calculated at the
applicable Non-Acceptance Discount Rate (in effect the date such BA Equivalent
Loan was made) from the date of acceptance to but excluding the maturity date of
that BA Equivalent Loan.

ARTICLE 5
LETTERS OF CREDIT

5.1

Letters of Credit Commitment.  Each Lender agrees (on a several basis with the
other Lenders up to the amount of such Lender’s Commitment), on the terms and
conditions herein set forth, from time to time on any Business Day, to issue











--------------------------------------------------------------------------------

- 49 -




Letters of Credit under the Credit Facility, for the account of the Borrower
prior to the cancellation or termination thereof; provided that at no time shall
the C$ Equivalent Principal Outstanding with respect to the Face Amount of
outstanding Letters of Credit exceed collectively C$40 million.

Letters of Credit shall be issued by way of, as selected by the Borrower,
either:

(a)

a Letter of Credit (in this Article 5, a “Fronted Letter of Credit”) issued by
the Issuing Bank on behalf of the Lenders on a “fronting” basis as contemplated
by Section 5.2; or

(b)

a Letter of Credit issued by the Administrative Agent in accordance with Section
5.3 (in this Article 5, a “POA Letter of Credit”).

Whenever the term “LC issuer” is used in this Article 5, such term shall refer
to, as applicable, either the Issuing Bank with respect to a Fronted Letter of
Credit or the Administrative Agent with respect to a POA Letter of Credit.

5.2

Fronted Letters of Credit.  In the event that a Fronted Letter of Credit shall
be issued on behalf of the Lenders by the Issuing Bank:

(a)

the Principal Outstanding in respect of such Letter of Credit shall be
considered to be allocated among the Lenders pro rata on the basis of their
respective Commitments, and on the basis that each such Lender is liable to, and
by entering into this agreement agrees to, indemnify and hold harmless the
Issuing Bank in relation to the Issuing Bank’s liability as issuer of such
Letter of Credit to the extent of the amount of such pro rata share of such
liability;

(b)

for greater certainty and without limiting the generality of Section 12.1, the
Principal Outstanding among the Lenders shall be adjusted in the circumstances
and in the manner contemplated by Section 12.1 in order to reflect the Issuance
by the Issuing Bank on behalf of such Lenders.

5.3

POA Letters of Credit.  The provisions of this Section 5.3 shall apply to POA
Letters of Credit.

(1)

Issuance on behalf of Lenders.  Each POA Letter of Credit shall be issued by the
Administrative Agent on behalf of all Lenders as a single multi-Lender Letter of
Credit, but the obligation of each Lender thereunder shall be several, and not
joint, based upon its pro rata share (on the basis of its Commitment) in effect
on the date of issuance of such POA Letter of Credit, subject to any changes
resulting from a change in such pro rata share after the date of issuance of the
POA Letter of Credit that are











--------------------------------------------------------------------------------

- 50 -




effected in accordance with the terms of the POA Letter of Credit.  Each POA
Letter of Credit shall include the provisions contained in, and shall be
substantially in the form of, Schedule 9 annexed hereto, and shall otherwise be
in a form satisfactory to the Administrative Agent.  Without the unanimous
consent of the Lenders, no POA Letter of Credit shall be issued which varies the
several and not joint nature of the liability of each Lender thereunder.

(2)

Administrative Agent as Agent and Attorney.  Each POA Letter of Credit shall be
executed and delivered by the Administrative Agent in the name and on behalf of,
and as attorney-in-fact for, each Lender party to such Letter of Credit.  The
Administrative Agent shall act under each POA Letter of Credit as the agent of
each Lender to:

(a)

receive documents presented by the Beneficiary under such POA Letter of Credit;

(b)

determine whether such documents are in compliance with the terms and conditions
of such POA Letter of Credit; and

(c)

notify such Lender and the Borrower that a valid drawing has been made and the
date that the related payment under such POA Letter of Credit is to be made;
provided that the Administrative Agent (in such capacity) shall have no
obligation or liability for any payment to be made under any POA Letter of
Credit and each POA Letter of Credit shall expressly so provide.

(3)

Power of Attorney.  Each Lender hereby appoints and designates the
Administrative Agent as its attorney-in-fact, acting through any duly authorized
officer of the Administrative Agent, to execute and deliver each POA Letter of
Credit to be issued by such Lender hereunder in the name and on behalf of such
Lender.  Each Lender shall furnish to the Agent a power of attorney in the form
of Schedule 10 annexed hereto, which may be presented as evidence of the
Administrative Agent’s power to act but which shall not, as between the Lender
and the Administrative Agent, vary the power of the Administrative Agent as
established in this agreement.  In addition, promptly upon the request of the
Administrative Agent, each Lender will furnish to the Administrative Agent such
other evidence as any Beneficiary of any POA Letter of Credit may reasonably
request in order to demonstrate that the Administrative Agent has the power to
act as attorney-in-fact for such Lender to execute and deliver such POA Letter
of Credit.  The Borrower and the Lenders agree that each POA Letter of Credit
shall provide that all documents presented thereunder shall be delivered to the
Administrative Agent and that all











--------------------------------------------------------------------------------

- 51 -




payments thereunder shall be made by the Lenders obligated thereon through the
Administrative Agent.  Each Lender shall be severally liable under each POA
Letter of Credit in proportion to its pro rata share (on the basis of its
Commitment) on the date of issuance of such POA Letter of Credit and each POA
Letter of Credit shall specify each Lender’s share of the amount payable
thereunder.

(4)

Documents and Payment Demands.  The Borrower and each Lender hereby authorize
the Administrative Agent to review on behalf of each Lender each document
presented under each POA Letter of Credit.  The determination of the
Administrative Agent as to the conformity of any documents presented under a POA
Letter of Credit to the requirements of such POA Letter of Credit shall be
conclusive and binding on the Borrower and each Lender; provided that the
Administrative Agent acts in accordance with the standards of reasonable care
specified in the Uniform Customs.  The Administrative Agent shall, within a
reasonable time following its receipt thereof, examine all documents purporting
to represent a demand for payment under any POA Letter of Credit.  The
Administrative Agent shall promptly after such examination:

(a)

notify each of the Lenders obligated under such POA Letter of Credit and the
Borrower by telephone (confirmed in writing) of such demand for payment and of
each Lender’s share of such payment;

(b)

deliver to each Lender and the Borrower a copy of each document purporting to
represent a demand for payment under such POA Letter of Credit; and

(c)

notify each Lender and the Borrower whether the demand for payment was properly
made under such POA Letter of Credit.

(5)

Drawings.  With respect to any drawing determined by the Administrative Agent to
have been properly made under a POA Letter of Credit, each Lender will  make a
payment under the POA Letter of Credit in accordance with its liability under
the POA Letter of Credit and this agreement.  The payment shall be made to the
Payment Account or such other account as the Administrative Agent designates by
notice to the Lenders.  The Administrative Agent will promptly make any such
payment available to the Beneficiary of such POA Letter of Credit.  Promptly
following any payment by any Lender in respect of any POA Letter of Credit, the
Administrative Agent will notify the Borrower of such payment, but any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Lenders with











--------------------------------------------------------------------------------

- 52 -




respect to any such payment.  The responsibility of the Administrative Agent and
the Lenders in connection with any document presented for payment under any POA
Letter of Credit shall, in addition to any payment obligation expressly provided
in such POA Letter of Credit, be limited to determining that the documents
delivered under such Letter of Credit in connection with such presentment are in
conformity with such POA Letter of Credit.  The Administrative Agent shall not
be required to make any payment under a POA Letter of Credit in excess of the
amount received by it from the Lenders for such payment.

(6)

Reimbursement by Borrower.  The Borrower shall pay to the Administrative Agent
(for the account of the Lenders) the amount paid to a Beneficiary upon a drawing
under a POA Letter of Credit (in this Section 5.3(6), the “drawn amount”) on the
date of such drawing.  The Administrative Agent, on behalf of the Lenders, shall
be entitled to receive interest on the drawn amount at the rate applicable to
Prime Rate Advances (if the drawn amount was in Canadian Dollars) or the rate
applicable to Base Rate Advances (if the drawn amount was in US Dollars) for the
period from and including the date the drawn amount was paid to a Beneficiary
pursuant to the drawing to but excluding the date on which such payment
(including interest) is made to Administrative Agent.

(7)

Notice regarding Potential Automatic Renewal.  Without limiting the other
provisions of this agreement, if a Default or an Event of Default has then
occurred and is continuing, the Administrative Agent shall notify the Lenders
30 days before any applicable deadline for notifying the Beneficiary of a POA
Letter of Credit that it will not be renewed, in order to avoid automatic
renewal in accordance with the terms of the POA Letter of Credit.

5.4

Notice of Issuance.

(1)

Notice.  Each Issuance shall be made on the Required Notice, given in the form
of an Accommodation Request not later than 1:00 p.m. (Toronto time) by the
Borrower to the Administrative Agent.  The Administrative Agent shall give
prompt notice to the Lenders of their rateable share of such Issuance.

(2)

Other Documents. In addition, the Borrower shall execute and deliver the LC
Issuer’s customary form of letter of credit indemnity agreement; provided that,
if there is any inconsistency between the terms of this agreement and the terms
of such customary form of indemnity agreement, the terms of this agreement shall
prevail.











--------------------------------------------------------------------------------

- 53 -




5.5

Form of Letter of Credit.  Each Letter of Credit to be issued hereunder shall:

(a)

be dated the Issue Date;

(b)

have an expiration date on a Business Day which occurs no more than 365 days
after the Issue Date (provided that Letters of Credit may have a term in excess
of 365 Days if the LC Issuer shall agree); and

(c)

comply with the definition of Letter of Credit and shall otherwise be
satisfactory in form and substance to the LC Issuer.

Except to the extent otherwise expressly provided herein or in another Credit
Facility Document, the Uniform Customs or, as the case may be, ISP98 shall apply
to and govern each Letter of Credit.

5.6

Procedure for Issuance of Letters of Credit.  

(1)

Issue.  On the Issue Date, the LC Issuer will complete and issue one or more
Letters of Credit in favour of the Beneficiary as specified by the Borrower in
its Accommodation Request.

(2)

Time for Honour.  No Letter of Credit shall require payment against a conforming
draft to be made thereunder on the same Business Day upon which such draft is
presented, if such presentation is made after 11:00 a.m. (Toronto time) on such
Business Day.

(3)

Text.  Prior to the Issue Date, the Borrower shall specify a precise description
of the documents and the verbatim text of any certificate to be presented by the
Beneficiary prior to payment under the Letter of Credit.  The LC Issuer may
require changes in any such documents or certificate, acting reasonably.

(4)

Conformity.  In determining whether to pay under a Letter of Credit, the  LC
Issuer shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit.

5.7

Payment of Amounts Drawn Under Letters of Credit.  In the event of any request
for a drawing under any Letter of Credit, the LC Issuer may notify the Borrower
(with a copy of the notice to the Administrative Agent) on or before the date on
which it intends to honour such drawing.  The Borrower (whether or not such
notice is given) shall reimburse the LC Issuer on demand by the LC Issuer,











--------------------------------------------------------------------------------

- 54 -




in the relevant currency, an amount, in same day funds, equal to the amount of
such drawing.

Unless the Borrower notifies the LC Issuer and the Administrative Agent, prior
to 1:00 p.m. (Toronto time) on the second Business Day following receipt by the
Borrower of the notice from the LC Issuer referred to in the preceding
paragraph, that the Borrower intends to reimburse the LC Issuer for the amount
of such drawing with funds other than the proceeds of Advances:

(a)

the Borrower shall be deemed to have given an Accommodation Request to the
Administrative Agent requesting the relevant Lenders to make a Prime Rate
Advance on the third Business Day following the date on which such notice is
provided by the LC Issuer to the Borrower in an amount equal to the amount of
such drawing; and

(b)

subject to the terms and conditions of this agreement (including those set forth
in Article 6), the Lenders shall, on the next Business Day following the date of
such drawing, make such Advance in accordance with Article 3 and the
Administrative Agent shall apply the proceeds thereof to the reimbursement of
the LC Issuer for the amount of such drawing.

5.8

Fees.  

(1)

Issue Fee. The Borrower shall on the fifth Business Day following the end of
each Financial Quarter and on the termination of each Letter of Credit pay to
the Administrative Agent in relation to each such Letter of Credit for the
account of the Lenders a fee in respect of each Letter of Credit outstanding
during any portion of such Financial Quarter equal to that specified under
"Issuance fee" in the definition of "Applicable Margin" multiplied by an amount
equal to the undrawn portion of the Face Amount of each such Letter of Credit,
such fee to be payable in the currency of issue and determined for a period
equal to the number of days during such Financial Quarter that each such Letter
of Credit was outstanding.

(2)

Fronting Fee.  In addition, the Borrower shall on the fifth Business Day
following the end of each Financial Quarter and on the Maturity Date pay to the
Administrative Agent for the account of the Issuing Bank a fronting fee in
respect of each Fronted Letter of Credit issued by the Issuing Bank and
outstanding during any portion of such Financial Quarter equal to 15 basis
points per annum multiplied by an amount equal to the undrawn portion of the
Face Amount of each such Fronted Letter of Credit, such fee











--------------------------------------------------------------------------------

- 55 -




to be determined for a period equal to the number of days during such Financial
Quarter that each such Fronted Letter of Credit was outstanding.

(3)

Administrative Fee. The Borrower shall pay to the LC Issuer, upon the issuance,
amendment or transfer of each Letter of Credit, the LC Issuer’s standard
documentary and administrative charges for issuing, amending or transferring
standby or commercial letters of credit or letters of guarantee of a similar
amount, term and risk.

5.9

Obligations Absolute.  The obligation of the Borrower to reimburse the LC Issuer
for drawings made under any Letter of Credit shall be unconditional and
irrevocable and shall be fulfilled strictly in accordance with the terms of this
agreement under all circumstances, including:

(a)

any lack of validity or enforceability of any Letter of Credit;

(b)

the existence of any claim, set-off, defence or other right which the Borrower
may have at any time against a Beneficiary or any transferee of any Letter of
Credit (or any Persons for whom any such transferee may be acting), the LC
Issuer, any Lender or any other Person, whether in connection with this
agreement, the Credit Facility Documents, the Terasen Funding Agreement, the
transactions contemplated herein and therein or any unrelated transaction
(including any underlying transaction between the Borrower or an Affiliate and
the Beneficiary of such Letter of Credit);

(c)

any draft, demand, certificate or other document presented under any Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect;

(d)

payment by the LC Issuer under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit (provided that such payment does not breach the
standards of reasonable care specified in the Uniform Customs or disentitle the
LC Issuer to reimbursement under ISP98, in each case as stated on its face to be
applicable to the respective Letter of Credit); or

(e)

the fact that a Default or an Event of Default shall have occurred and be
continuing.











--------------------------------------------------------------------------------

- 56 -




5.10

Indemnification; Nature of Lenders’ Duties.  

(1)

Indemnity.  In addition to amounts payable as elsewhere provided in this Article
5, the Borrower hereby agrees to protect, indemnify, pay and save each Lender
and their respective directors, officers, employees, agents and representatives
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including legal fees and expenses) which
the indemnitee may incur or be subject to as a consequence, direct or indirect,
of:

(a)

the issuance of any Letter of Credit, other than as a result of the breach of
the standards of reasonable care specified in the Uniform Customs or where the
LC Issuer would not be entitled to the foregoing indemnification under ISP98, in
each case as stated on its face to be applicable to such Letter of Credit; or

(b)

the failure of the indemnitee to honour a drawing under any Letter of Credit as
a result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto Official Body (all such acts or omissions called in
this Section 5.10, "Government Acts").

(2)

Risk.  As between the Borrower, on the one hand, and the Lenders, on the other
hand, the Borrower assumes all risks of the acts and omissions of, or misuse of
the Letters of Credit issued hereunder by, the respective Beneficiaries of such
Letters of Credit and, without limitation of the foregoing, neither the LC
Issuer nor any Lender shall be responsible for:

(a)

the form, validity, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
such Letters of Credit, even if it should in fact prove to be in any or all
respects invalid, inaccurate, fraudulent or forged;

(b)

the invalidity or insufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason;

(c)

errors, omissions, interruptions or delays in transmission or delivery of any
messages, by fax, electronic transmission, mail, cable, telegraph, telex or
otherwise, whether or not they are in cipher;











--------------------------------------------------------------------------------

- 57 -




(d)

errors in interpretation of technical terms;

(e)

any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under any such Letter of Credit or of the proceeds
thereof;

(f)

the misapplication by the Beneficiary of any such Letter of Credit of the
proceeds of any drawing under such Letter of Credit; and

(g)

any consequences arising from causes beyond the control of any Lender, including
any Government Acts.

None of the above shall affect, impair or prevent the vesting of any of the
Lenders’ rights or powers hereunder.  No action taken or omitted by any Lender
under or in connection with any Letter of Credit issued by it or the related
certificates, if taken or omitted in good faith, shall put any Lender under any
resulting liability to the Borrower (provided that the LC Issuer acts in
accordance with the standards of reasonable care specified in the Uniform
Customs and otherwise as may be required under ISP98, in each case as stated on
its face to be applicable to the respective Letter of Credit).

5.11

Default, Maturity, etc.  Upon the earlier of the Maturity Date and the
Administrative Agent declaring the Obligations to be due and payable pursuant to
Section 10.2, and notwithstanding the expiration date of any outstanding Letters
of Credit, an amount equal to the Face Amount of all outstanding Letters of
Credit, and all accrued and unpaid fees owing by the Borrower in respect of the
Issuance of such Letters of Credit pursuant to Section 5.8, if any, shall
thereupon forthwith become due and payable by the Borrower to the Administrative
Agent and, except for any amount payable in respect of unpaid fees as aforesaid,
such amount shall be held in a trust account by the Administrative Agent and
invested in Cash Equivalents and applied against amounts payable under such
Letters of Credit in respect of any drawing thereunder.

The Borrower shall pay to the Administrative Agent the aforesaid amount in
respect of both any Letter of Credit outstanding hereunder and any Letter of
Credit which is the subject matter of any order, judgment, injunction or other
such determination (in this Section 5.11, a "Judicial Order") restricting
payment by the LC Issuer under and in accordance with such Letter of Credit or
extending the LC Issuer’s liability under such Letter of Credit beyond the
expiration date stated therein.  Payment in respect of each such Letter of
Credit shall be due in the currency in which such Letter of Credit is stated to
be payable.











--------------------------------------------------------------------------------

- 58 -




Subject to Section 2.4(5), the Administrative Agent shall with respect to each
such Letter of Credit, upon the later of:

(a)

the date on which any final and non-appealable order, judgment or other such
determination has been rendered or issued either terminating the applicable
Judicial Order or permanently enjoining the LC Issuer from paying under such
Letter of Credit; and

(b)

the earlier of:

(i)

the date on which either the original counterpart of the Letter of Credit is
delivered to the Administrative Agent for cancellation or the LC Issuer is
released by the Beneficiary from any further obligations in respect thereof; and

(ii)

the expiry (to the extent permitted by any Applicable Law) of such Letter of
Credit;

pay to the Borrower an amount equal to the difference between the amount paid to
the Administrative Agent by the Borrower pursuant to this Section 5.11 and the
aggregate amount paid by the LC Issuer under such Letter of Credit.

ARTICLE 6
CLOSING CONDITIONS

6.1

Closing Conditions to Initial Availability.  The Borrower shall not be entitled
to an Accommodation under the Credit Facility unless the conditions precedent
set forth in this Section 6.1 have been satisfied, fulfilled or otherwise met to
the satisfaction of the Lenders on the Closing Date.

(1)

Documents.  The Credit Facility Documents (other than Bankers’ Acceptances and
Letters of Credit yet to be issued) and the Terasen Funding Agreement shall have
been executed and delivered to the Administrative Agent.

(2)

Constating Documents.  The Administrative Agent shall have received certified
copies of the constating documents of the Borrower.

(3)

Resolutions.  The Administrative Agent shall have received certified copies of
resolutions of the board of directors (or, where applicable, executive, audit or
other relevant committee thereof) of the Borrower authorizing the execution and
delivery of each Credit Facility Document to which it is a party and the Terasen
Funding Agreement, and of the board of directors of Terasen authorizing the
execution and delivery of the Terasen Funding Agreement.











--------------------------------------------------------------------------------

- 59 -




(4)

Incumbency.  The Administrative Agent shall have received a certificate of the
secretary or an assistant secretary of the Borrower certifying the names and the
true signatures of the officers authorized to sign the Credit Facility Documents
to which it is a party and the Terasen Funding Agreement.  The Administrative
Agent shall have received a certificate of the secretary or an assistant
secretary of Terasen certifying the names and the true signatures of the
officers authorized to sign the Terasen Funding Agreement.

(5)

Good Standing.  The Administrative Agent shall have received a certificate of
good standing in respect of the Borrower from the British Columbia Registrar of
Companies.

(6)

Representations and Warranties.  All of the representations and warranties of
the Borrower contained herein or in any other Credit Facility Document, or of
Terasen in the Terasen Funding Agreement, shall be true and correct in all
material respects on and as of the Closing Date as though made on and as of such
date and the Administrative Agent shall have received a certificate of a Senior
Officer or of an officer of Terasen, respectively, so certifying to the Lenders.

(7)

No Default.  No Default or Event of Default shall have occurred and be
continuing, and the Administrative Agent shall have received a certificate of a
Senior Officer so certifying to the Lenders.

(8)

Financial Statements.  The Administrative Agent shall have received the most
recent annual audited financial statements of the Borrower, together with a
Compliance Certificate as at September 30, 2005 confirming compliance with
Section 8.3 on a pro forma basis consistent with the definition of Interest
Expense.

(9)

Material Agreements.  The Administrative Agent shall have received copies of the
Material Agreements, certified to be true and complete by a Senior Officer.

(10)

Fees.  The Administrative Agent and the Lenders shall have received payment of
all fees and all reimbursable expenses then due.

(11)

Ratings.  The Administrative Agent shall have received confirmation of the
Rating or Ratings issued as of the Closing Date (and the relevant rating
report).

(12)

Opinions.  The Administrative Agent shall have received an opinion of counsel to
the Borrower and Terasen substantially in the form of schedule 7 annexed hereto
and shall have received the favourable opinion of











--------------------------------------------------------------------------------

- 60 -




Lenders’ Counsel in form and substance satisfactory to the Administrative Agent
with respect to the matters covered by the aforementioned opinion and such other
matters as the Administrative Agent shall reasonably request.

(13)

Existing Facilities.  All commitments under the Existing Credit Facility shall
have been terminated or shall concurrently be terminated.

(14)

Security. All Liens other than Permitted Liens shall have been discharged or, in
the case of Liens securing obligations under the Existing Facility, satisfactory
arrangements for the discharge of such Liens following repayment of the Existing
Facility shall have been made.

(15)

Other.  The Administrative Agent shall have received such supporting and other
certificates and documentation as the Lenders may reasonably request.

6.2

General Conditions for Accommodations.  The Borrower shall not be entitled to
any Accommodations (other than by Conversion or Rollover) after the Closing Date
unless and until the conditions precedent set forth in this Section 6.2 have
been satisfied, fulfilled or otherwise met to the satisfaction of the Lenders.

(1)

Documents.  The Credit Facility Documents (other than Bankers’ Acceptances and
Letters of Credit yet to be issued) and the Terasen Funding Agreement shall have
been executed and delivered to the Administrative Agent.

(2)

Representations and Warranties.  All of the representations and warranties
contained herein or in any other Credit Facility Document shall be true and
correct in all material respects on and as of such date as though made on and as
of such date (unless expressly stated to be made as of the Closing Date or some
other specified date) and (except in the case of Swingline Advances) a Senior
Financial Officer shall so certify to the Lenders in the applicable
Accommodation Request.

(3)

No Default.  No Default or Event of Default shall have occurred and be
continuing and (except in the case of Swingline Advances) the Administrative
Agent shall have received a certificate of a Senior Financial Officer so
certifying to the Lenders.

(4)

Fees.  The Administrative Agent and the Lenders shall have received payment of
all fees and all reimbursable expenses then due.

(5)

Other.  The Lenders shall have received such supporting and other certificates
and documentation as the Lenders may reasonably request.











--------------------------------------------------------------------------------

- 61 -




6.3

Conversions and Rollovers.  The obligation of the Lenders to make any
Accommodation by Conversion or Rollover under the Credit Facility shall be
subject to the condition precedent that no Default or Event of Default shall
have occurred and be continuing, and (except in the case of Swingline Advances)
a Senior Financial Officer shall so certify to the Lenders in the applicable
Accommodation Request.

6.4

Deemed Representation.  Each of the giving of any Accommodation Request and the
acceptance or use by the Borrower of the proceeds of any Accommodation shall be
deemed to constitute a representation and warranty by the Borrower that, on the
date of such Accommodation Request and on the date of any Accommodation being
provided and after giving effect thereto, the applicable conditions precedent
set forth in this Article 6 shall have been satisfied, fulfilled or otherwise
met.

6.5

Conditions Solely for the Benefit of the Lenders.  All conditions precedent to
the entitlement of the Borrower to any Accommodations hereunder are solely for
the benefit of the Lenders, and no other Person shall have standing to require
satisfaction or fulfilment of any condition precedent or that it be otherwise
met and no other Person shall be deemed to be a beneficiary of any such
condition, any and all of which may be freely waived in whole or in part by the
Lenders at any time the Lenders deem it advisable to do so in their sole
discretion.

6.6

No Waiver.  The making of any Accommodations without one or more of the
conditions precedent set forth in this Article 6 having been satisfied,
fulfilled or otherwise met shall not constitute a waiver by the Lenders of any
such condition, and the Lenders reserve the right to require that each such
condition be satisfied, fulfilled or otherwise met prior to the making of any
subsequent Accommodations.

ARTICLE 7
REPRESENTATIONS AND WARRANTIES

The Borrower (i) represents and warrants to the Lenders as set forth in this
Article 7, (ii) acknowledges that the Lenders are relying thereon in entering
into this agreement and providing Accommodations from time to time, (iii) agrees
that no investigation at any time made by or on behalf of the Lenders shall
diminish in any respect whatsoever their right to rely thereon, and (iv) agrees
that all representations and warranties shall be valid and effective as of the
date when given or deemed to have been given and to such extent shall survive
the execution and delivery of this agreement and the provision of Accommodations
from time to time.

7.1

Existence.  The Borrower has been duly incorporated and is a validly existing
corporation under the laws of Canada or a province of Canada and is duly











--------------------------------------------------------------------------------

- 62 -




licensed or qualified and authorized to do business in the Province of British
Columbia and is in good standing with respect to all required corporate and
similar filings.

7.2

Capacity.  The Borrower has full corporate right, power and authority to enter
into, and perform its obligations under, each Credit Facility Document to which
it is or will be a party and the Terasen Funding Agreement, and the Borrower has
full corporate power and authority to own and operate its Properties and to
carry on its business as now conducted.

7.3

Authority.  The execution and delivery by the Borrower of the Credit Facility
Documents to which it is or will be a party and the Terasen Funding Agreement
and the consummation by the Borrower of the transactions contemplated hereby and
thereby have been duly authorized by the directors of the Borrower.

7.4

Authorization, Governmental Approvals, etc.  Neither the nature of the Borrower
or its business or Property, nor any circumstance in connection with the
entering into and performance of the Credit Facility Documents to which it is or
will be a party and the Terasen Funding Agreement, is such as to require any
Governmental Approval that has not yet been obtained on the part of the Borrower
in connection with the execution, delivery and performance of such Credit
Facility Documents or the Terasen Funding Agreement, except for any such
Governmental Approvals that, if applied individually or in the aggregate, do not
have and would not reasonably be expected to have a Material Adverse Effect.

7.5

Enforceability.  This agreement has been duly executed and delivered by the
Borrower and constitutes, and each other Credit Facility Document to which it is
or will be a party and each other document hereby or thereby contemplated when
executed by it will constitute, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms,
subject to such customary qualifications as shall be set forth in the opinion of
counsel to the Borrower delivered pursuant to Section 6.1(12).

7.6

No Breach.  The entering into and compliance by the Borrower with all of the
provisions of the Credit Facility Documents to which it is or will be a party
and the Terasen Funding Agreement are legal, do not violate any provisions of
any Requirement of Law and do not result in any breach of any of the provisions
of, or constitute a default under, or result in the creation of any Lien on any
Property of the Borrower under the provisions of, any Charter Document of the
Borrower or any agreement or instrument (including the Material Agreements) to
which the Borrower is a party or by which it or its Property may be bound.

7.7

Subsidiaries.  As at the Closing Date, the Borrower:











--------------------------------------------------------------------------------

- 63 -




(a)

is a wholly-owned subsidiary of Terasen; and

(b)

has no subsidiaries.

7.8

Immunity, etc.  The Borrower is subject to the relevant commercial law of the
Province of British Columbia and the law of Canada which is applicable therein
and is generally subject to suit and it is not immune nor does any of its
Property or revenues enjoy any right of immunity from any judicial proceedings,
including attachment prior to judgment, attachment in aid of execution,
execution of judgment or otherwise, except that, in respect of payments of
Royalty Revenue and Interruptible Incentive under the VINGPA, the remedies of
injunction and specific performance are not available against the Province of
British Columbia by virtue of the Crown Proceeding Act (British Columbia), nor
may enforcement proceedings by way of execution or attachment, or other process
of that nature, be taken against the Province of British Columbia.

7.9

Litigation.  At the Closing Date, there are no actions, suits, claims or
proceedings pending or (to its knowledge) threatened against the Borrower at law
or in equity or before or by any Governmental Authority which have a reasonable
likelihood of being determined adversely and which, individually or in the
aggregate, if adversely determined have or would reasonably be expected to have
a Material Adverse Effect.

7.10

Books and Records.  The Borrower maintains books, records and accounts in
reasonable detail which accurately and fairly reflect its transactions and
business affairs and permit preparation of financial statements in accordance
with GAAP.

7.11

Compliance.  Except as otherwise disclosed in writing to the Lenders prior to
the Closing Date, as at the Closing Date:

(a)

no Default or Event of Default has occurred and is continuing; and

(b)

the Borrower is not in default with respect to any Requirement of Law to the
extent that the sanctions, consequences and penalties resulting from such
defaults, if applied individually or in the aggregate, have or would reasonably
be expected to have a Material Adverse Effect;

(c)

the Borrower:

(i)

is not in violation of, nor has any liability under, any Environmental Law
applicable to the Borrower;











--------------------------------------------------------------------------------

- 64 -




(ii)

is not aware of the presence, release or disposal of any hazardous substances at
any of its prior or currently owned, leased or operated Property;

(iii)

is not subject to any litigation, investigation, order or proceeding in
connection with hazardous substances or Environmental Laws; and

(iv)

is not subject to any environmental, health or safety condition;

which, for any of the foregoing, individually or in the aggregate, has or would
reasonably be expected to have a Material Adverse Effect;

(d)

the Borrower has obtained all Governmental Approvals which are necessary to
carry on its business as now being conducted and each such Governmental Approval
is in full force and effect, has not been surrendered, forfeited or become void
or voidable, and there are no defaults under any Governmental Approval of the
Borrower to the extent that failure to obtain such Governmental Approval or the
sanctions, consequences and penalties resulting from such defaults, if applied
individually or in the aggregate, have or would reasonably be expected to have a
Material Adverse Effect; and

(e)

the Borrower is not in default, nor is there in existence an event or condition
which, with the giving of notice, the passage of time, the making of any
determination or any combination of the foregoing would be a default, under:

(i)

any Indebtedness;

(ii)

any Material Agreement; or

(iii)

any other agreement or instrument to which it is a party or by which it or its
Property may be bound;

which defaults, if applied individually or in the aggregate, have or would
reasonably be expected to have a Material Adverse Effect.

7.12

Latest Annual Financial Statements.  The audited financial statements of the
Borrower as of and for the year ended December 31, 2004, copies of which have
been delivered to the Administrative Agent, were prepared in accordance with
GAAP as at the date of such financial statements and as at the Closing Date











--------------------------------------------------------------------------------

- 65 -




present fairly, as at the date of such financial statements, the financial
position of the Borrower.

7.13

Ibid.  Each financial statement of the Borrower delivered in connection with the
Credit Facility has been prepared in accordance with GAAP as at the date thereof
(subject, in the case of quarterly statements, to the absence of notes and to
year end audit adjustments) and fairly presents the financial condition of the
Borrower as of and for the period ended on the date of the financial statement.

7.14

Contingent Liabilities.  The Borrower has no material contingent liabilities
other than Guarantees, letters of credit and other obligations entered into in
the normal course of business.

7.15

Franchises, etc.  Except for Governmental Approvals and Material Agreements, the
Borrower has all other franchises, permits, approvals, validations, licences and
other like interests, rights and authorities necessary to carry on its business
as now being conducted and as proposed to be conducted, and there are no
defaults under any of such franchises, permits, approvals, validations, licenses
or other interests, rights or authorities to the extent that the failure to have
or obtain any such franchise, permit, approval, validation, license or other
authority or the sanctions, consequences and penalties from such defaults, if
applied individually or in the aggregate, have or would reasonably be expected
to have a Material Adverse Effect.

7.16

Ownership of Property.  The Borrower maintains all Property (including
easements, rights of way and other real property rights) necessary to carry on
its business in all material respects as now being conducted.

7.17

Intellectual Property.  The Borrower owns or possesses all patents, trademarks,
service marks, trade names, copyrights, licenses and rights with respect to the
foregoing necessary for the conduct of its business, without any known conflict
with the rights of others which, if determined against the Borrower, if applied
individually or in the aggregate, have or would reasonably be expected to have a
Material Adverse Effect.

7.18

Title.  The Borrower has good title to all real property which it purports to
own in fee simple and to all personal property which it purports to own in like
manner, free from all Liens except for Permitted Liens, except where the failure
to have such good title, if applied individually or in the aggregate, does not
have and would not reasonably be expected to have a Material Adverse Effect.

7.19

Leases.  The Borrower enjoys peaceful and undisturbed possession under all
material leasehold and similar interests under which the Borrower is a lessee or
is operating, and all of such leases are valid and subsisting and the Borrower
is











--------------------------------------------------------------------------------

- 66 -




not in default with respect to any leases save for defaults which, if applied
individually or in the aggregate, do not have and would not reasonably be
expected to have a Material Adverse Effect.

7.20

Material Agreements.  Each Material Agreement is in full force and effect,
unamended save with respect to amendments which have been delivered to the
Administrative Agent on or before the Closing Date or notified to the
Administrative Agent in accordance with the Credit Facility Documents. The
Borrower has neither waived any of its rights under any Material Agreement nor
released any party from its obligations with respect thereto, except in
accordance with the Credit Facility Documents. Neither the Borrower nor, to the
best of its knowledge, any other party is in default under the terms of any
Material Agreement, except for defaults which, individually or in the aggregate,
do not have and would not reasonably be expected to have a Material Adverse
Effect.

7.21

Taxes.  Except for circumstances which, individually or in the aggregate, do not
have and would not reasonably be expected to have a Material Adverse Effect:

(a)

all tax returns required to be filed by the Borrower in any jurisdiction have
been filed;

(b)

all taxes, assessments, fees and other governmental charges upon the Borrower or
upon any of its Property, which are due and payable, have been paid on a timely
basis or within appropriate extension periods or are being contested in good
faith by appropriate proceedings (and in respect of which adequate provision has
been made on its books);

(c)

the Borrower has collected, deducted, withheld and remitted to the proper taxing
authorities when due all taxes, workers compensation assessments, employment
insurance assessments, fees and other similar amounts required to be collected,
deducted, withheld and remitted; and

(d)

the Borrower does not know of any proposed additional tax assessments against it
for which adequate provision has not been made on its books which have a
reasonable likelihood of being adversely determined.

7.22

Material Adverse Effect.  Since September 30, 2005 and up to the Closing Date,
there has been no event or condition that constitutes or would reasonably be
expected to constitute a Material Adverse Effect.

7.23

Pari Passu.  The payment Obligations of the Borrower under this agreement and
each other Credit Facility Document to which it is a party rank at least pari
passu











--------------------------------------------------------------------------------

- 67 -




in right of payment with all of its other unsecured and unsubordinated
indebtedness, other than any such indebtedness which is preferred by mandatory
provisions of Applicable Law.

7.24

Information.  All information supplied to the Lenders by the Borrower on or
before the Closing Date is, with respect to factual matters, true and correct in
all material respects and is, with respect to projections, forecasts and other
matters being the subject of opinion, believed on reasonable grounds to be true
and correct in all material respects and, to the extent based upon assumptions,
such assumptions are believed to be reasonable in the circumstances.

ARTICLE 8
COVENANTS

8.1

Affirmative Covenants.  Until the Obligations are paid and satisfied in full and
this agreement has been terminated, and in addition to any other covenants
herein set forth, the Borrower covenants as set forth in this Section 8.1.

(1)

Maintain Existence.  The Borrower shall maintain and preserve its corporate
existence and right to carry on business and use reasonable commercial efforts
to maintain, preserve, renew and extend all rights, powers, privileges and
franchises necessary to the proper conduct of its business as now being
conducted.

(2)

Compliance with Laws, etc.  The Borrower shall comply with all Requirements of
Law (including for greater certainty all Environmental Laws) relating to its
business where failure to comply, individually or in the aggregate, has or would
reasonably be expected to have a Material Adverse Effect.

(3)

Payment of Taxes and Claims.  The Borrower shall pay and discharge when due:

(a)

all taxes, assessments and governmental charges or levies imposed upon it, its
income or its Property ; and

(b)

all lawful claims which, if unpaid, might become a Lien upon its Property;

provided that the Borrower shall not be required to pay any such tax,
assessment, charge, levy or claim, the payment of which is being contested in
good faith and by proper proceedings that will stay the forfeiture or sale of
any Property and with respect to which adequate reserves are maintained.











--------------------------------------------------------------------------------

- 68 -




(4)

Governmental Approvals.  The Borrower shall obtain (to the extent not in
existence on the date hereof) all Governmental Approvals necessary for the
operation of its business as presently conducted and comply in all material
respects with the covenants, terms and conditions set out in such Governmental
Approvals, unless failure to so obtain or non-compliance, individually or in the
aggregate, does not have and would not reasonably be expected to have a Material
Adverse Effect.

(5)

Material Agreements.  The Borrower will comply in all material respects with the
covenants, terms and conditions set out in the Material Agreements, save where
such failure to comply, individually or in the aggregate when considered with
all other such failures, does not have and would not reasonably be expected to
have a Material Adverse Effect.

(6)

Insurance.  Subject to reasonable commercial efforts having regard to market
conditions, the Borrower shall maintain with reputable insurers, insurance with
respect to its properties and business against such liabilities, casualties,
risks and contingencies and in such amounts as are customary for companies
engaged in the same or similar businesses and, at the written request of the
Administrative Agent, will provide evidence thereof to the Administrative Agent.

(7)

Keeping of Books.  The Borrower shall keep at all times proper books of record
and account in which full, true and correct entries shall be made of all
dealings or transactions of or in relation to the business and affairs of the
Borrower in accordance with GAAP.

(8)

Conduct of Business.  The Borrower shall carry on and conduct its business in
accordance with sound business practices and shall maintain its material assets
in reasonable repair and working order.

(9)

Pay Obligations to Lenders.  The Borrower shall duly and punctually pay or cause
to be paid to the Administrative Agent for the account of each Lender all
principal, interest, stamping fees for Bankers’ Acceptances, standby fees and
other fees and amounts payable by it hereunder on the dates, at the places and
in the moneys and manner set forth herein.

(10)

Use of Proceeds.  It will use the proceeds of all Accommodations made available
to it only for the purposes set forth in Section 2.1(2).

(11)

Financial and Other Reporting. The Borrower will deliver to the Administrative
Agent the following:











--------------------------------------------------------------------------------

- 69 -




(a)

no later than 60 days after the end of each of the first three Financial
Quarters, financial statements for that Financial Quarter on an unaudited basis;

(b)

no later than 120 days after the end of each Financial Year, financial
statements for that Financial Year on an audited basis;

(c)

with each of the financial statements in (a) and (b) above, a Compliance
Certificate signed by a Senior Financial Officer; and

(d)

such other information as the Administrative Agent shall from time to time
reasonably request.

(12)

Notice of Certain Events. The Borrower will notify the Administrative Agent in
writing of the following:

(a)

as soon as practicable upon the occurrence thereof, any Default or Event of
Default;

(b)

promptly, any decision (for whatever reason) by a Rating Agency to cease
providing a Rating, any change in a Rating by either Rating Agency, or any new
such Rating;

(c)

as soon as practicable after the Borrower obtains knowledge thereof, notice of
any action, suit, claim or proceeding pending or (to its knowledge) threatened
against the Borrower at law or in equity or before or by any Governmental
Authority which has a reasonable likelihood of being determined adversely and
which, if adversely determined, would reasonably be expected to have a Material
Adverse Effect;

(d)

as soon as practicable after the Borrower obtains knowledge thereof, notice of
any ruling from the BCUC which has or would reasonably be expected to have a
Material Adverse Effect;

(e)

from time to time the names of those officers of the Borrower who have been duly
authorized to sign Bankers' Acceptances, notes, instruments, agreements and
certificates hereunder; and

(f)

promptly after the Borrower obtains knowledge thereof, written notice of any
proposed amendment to, or other material dealing with or development concerning,
the Special Direction, save where such amendment, dealing or development does
not have and would not reasonably be expected to have a Material Adverse Effect.











--------------------------------------------------------------------------------

- 70 -




(13)

Notices re: Material Agreements.  The Borrower shall provide to the
Administrative Agent:

(a)

within 60 days after the end of each Financial Quarter, copies of all amendments
to Material Agreements during such Financial Quarter;

(b)

promptly after same has been received, any written notice received by the
Borrower regarding an alleged default by the Borrower under any Material
Agreement, save where the allegation of such default does not have a reasonable
likelihood of being sustained or, if sustained, individually or in the aggregate
when considered with all other such defaults, does not have and would not
reasonably be expected to have a Material Adverse Effect;

(c)

as soon as practicable, written notice of any default by the Borrower under any
Material Agreement, save where such default, individually or in the aggregate
when considered with all other such defaults, does not have and would not
reasonably be expected to have a Material Adverse Effect; and

(d)

promptly after the Borrower obtains knowledge thereof, written notice of any
default by any other party to a Material Agreement, save where such default,
individually or in the aggregate when considered with all other such defaults,
does not have and would not reasonably be expected to have a Material Adverse
Effect.

(14)

Environmental Indemnity.  The Borrower will forthwith on demand fully indemnify,
defend and save the Administrative Agent, the Lenders and their Affiliates and
their respective shareholders, directors, officers, employees, advisors,
consultants, counsel and agents (each, an “Indemnified Party”) harmless from and
against any and all losses and expenses (including interest and, to the extent
permitted by applicable law, penalties, fines and monetary sanctions actually
incurred) which an Indemnified Party suffers or incurs as a result of or
otherwise in respect of any environmental claim or liability of any kind which
arises out of the execution, delivery or performance of, or the enforcement or
exercise of any right under, any Credit Facility Document, including any claim
in nuisance, negligence, strict liability or other cause of action arising out
of a discharge of a Contaminant into the environment and any fines or orders of
any kind that may be levied or made pursuant to an Environmental Law, in each
case relating to or otherwise arising out of any of the assets or business of
the Borrower whether or not any Indemnified Party is in charge, management or
control of all or any part thereof.











--------------------------------------------------------------------------------

- 71 -




The foregoing indemnity shall not apply in favour of an Indemnified Party in
respect of losses and expenses arising as a result of the gross negligence or
wilful misconduct of such Indemnified Party or any Person acting for or on
behalf of such Indemnified Party or in respect of losses and expenses arising as
a result of the operation of any of the assets or business of the Borrower by an
Indemnified Party in a manner that is not at least substantially as
environmentally sound as would be the case if operated in accordance with
general industry practice or to the standard that the Borrower operated such
assets or business.

The provisions of this Section 8.1(14) shall survive the termination of this
agreement and the repayment of all Obligations.

(15)

Environmental Compliance Orders.  Upon receipt, the Borrower will notify the
Administrative Agent and make available for inspection and review on a
confidential basis by representatives of the Lenders, copies of all written
orders, directions, claims or complaints by a Governmental Authority:

(a)

relating to the environmental condition of the Borrower’s assets, or

(b)

relating to non-compliance with any Environmental Law;

where failure to comply with or resolve such orders, claims or complaints has or
would be reasonably expected to have a Material Adverse Effect.

(16)

Further Assurances.  It will at its cost and expense, upon request of the
Administrative Agent, duly execute and deliver, or cause to be duly executed and
delivered, to the Administrative Agent such further instruments and do and cause
to be done such further acts as may be necessary or proper in the reasonable
opinion of the Administrative Agent to carry out more effectually the provisions
and purposes of this agreement and the other Credit Facility Documents.

8.2

Negative Covenants.  Until the Obligations are paid and satisfied in full and
this agreement has been terminated, and in addition to any other covenants
herein set forth, the Borrower covenants and agrees that it will not take any of
the actions set forth in this Section 8.2 or permit or suffer same to occur
without the prior written consent of the Majority Lenders pursuant to Section
12.2.

(1)

Liens.  The Borrower will not create, incur,  assume or otherwise become liable
for or permit to exist any Lien on any of its Property other than Permitted
Liens.











--------------------------------------------------------------------------------

- 72 -




(2)

Merger, etc.  Except for Permitted Mergers, the Borrower will not merge,
consolidate or amalgamate with or into, or sell, convey, transfer, lease or
otherwise dispose of (in one transaction or a series of transactions and other
than by way of Permitted Liens) all or substantially all of its assets to, any
other Person.

(3)

Business.  The Borrower will not change the nature of its principal business
from that of the ownership and operation of a regulated natural gas transmission
and distribution utility and regulated and unregulated business activities
related thereto.

(4)

Dispositions.  Except for sales in the normal course of business, the Borrower
shall not dispose of any Property except to an arm's length purchaser at fair
market value, or to a non-arm's length purchaser on terms no less favourable to
the Borrower than would be the case in an arm’s length transaction, and in any
event shall not dispose of any Property where such disposition constitutes or
would reasonably be expected to constitute a Material Adverse Effect.

(5)

Distributions.  The Borrower shall not take any of the following actions (each,
a “Distribution”):

(a)

pay any dividends on its outstanding shares (except for stock dividends);

(b)

reduce its capital; or

(c)

make any payments on account of its obligations under any Class A Instruments or
Class B Instruments (except for the issuance of additional Class A Instruments
or Class B Instruments);

provided that, once in each Financial Quarter in the case of (a) and (b) and
once annually in the case of (c), a Distribution may be made where the following
conditions apply (and the Borrower shall deliver to the Lenders a certificate
signed by a Senior Financial Officer certifying that):

(d)

immediately after such Distribution, the Leverage Ratio would comply with
Section 8.3; and

(e)

both immediately before and immediately after such Distribution there shall be
no Default or Event of Default that has occurred and is continuing;











--------------------------------------------------------------------------------

- 73 -




provided further that, in the event that the conditions set forth in (d) and (e)
above are satisfied, payments on account of Subordinated Debt may be made
without restriction as to frequency.

(6)

Material Agreements.  The Borrower will not:

(a)

waive or release any right under any Material Agreement, save where such waiver
or release, individually or in the aggregate when considered with all other such
waivers and releases, does not have and would not reasonably be expected to have
a Material Adverse Effect; or

(b)

amend any Material Agreement in an adverse manner, save where such amendment,
individually or in the aggregate when considered with all other such amendments,
does not have and would not reasonably be expected to have a Material Adverse
Effect.

(7)

Hedges.  The Borrower shall not enter into any Hedge Instruments for speculative
purposes.

(8)

Payment of Junior Obligations. The Borrower shall not make payments on account
of the Junior Obligations (as defined in the Terasen Funding Agreement) if to do
so would be contrary to the terms of the Terasen Funding Agreement.

8.3

Financial Covenants.  As at each Calculation Date:

(a)

the Leverage Ratio shall not exceed 0.7 to 1; and

(b)

the Coverage Ratio shall be at least 2.0 to 1.

8.4

Administrative Agent May Perform Covenants.  If the Borrower shall fail to
perform or observe any covenant on its part contained herein or in any other
Credit Facility Document, the Administrative Agent may, in its sole discretion
acting reasonably, and shall upon the instructions of the Majority Lenders, in
either case subject to it having been indemnified to its satisfaction, perform
(or cause to be performed), any of the said covenants capable of being performed
by the Administrative Agent and, if any such covenant requires the payment or
expenditure of money, the Administrative Agent may make such payment or
expenditures with its own funds or with money borrowed for that purpose (but the
Administrative Agent shall be under no obligation to do so); provided that the
Administrative Agent shall first have provided written notice of its intention
to the Borrower and a reasonable opportunity (not to exceed 20 days, or such
longer period as the Lenders shall approve) to cure the failure.  All amounts
paid by the Administrative Agent pursuant to this Section 8.4 shall be repaid by
the











--------------------------------------------------------------------------------

- 74 -




Borrower to the Administrative Agent on demand therefor, and shall form part of
the Obligations.  No payment or performance under this Section 8.4 shall relieve
the Borrower from any Event of Default.

ARTICLE 9
CHANGES IN CIRCUMSTANCES

9.1

Provisions to Apply. Section 3 of the Provisions shall for all purposes of this
agreement apply in the circumstances therein contemplated.

9.2

Indemnification re Matching Funds.  The Borrower shall promptly pay to each
Lender any amounts required to compensate such Lender for any breakage or
similar cost, loss, cost of redeploying funds or other cost or expense suffered
or incurred by such Lender  as a result of:

(a)

any payment being made by the Borrower in respect of a LIBOR Advance or a
Bankers’ Acceptance (due to acceleration hereunder or a mandatory repayment or
prepayment of principal or for any other reason) on a day other than the last
day of an Interest Period or the maturity date applicable thereto; provided
that, where the event giving rise to such payment is a mandatory repayment or
prepayment, the Borrower may at its option instead deposit the amount of the
repayment or prepayment to a trust account pending expiry of the existing
Interest Period or (as the case may be) maturity of outstanding Bankers
Acceptances, and the monies in such trust account shall be invested in Cash
Equivalents and applied by the Administrative Agent to the required repayment or
prepayment on the expiry of such Interest Period or maturity of such Bankers
Acceptance;

(b)

the Borrower’s failure to give Notice in the manner and at the times required
hereunder; or

(c)

the failure of the Borrower to fulfil or honour, before the date specified for
any Accommodation, the applicable conditions set forth in Article 6 or to accept
an Accommodation after delivery of an Accommodation Request in the manner and at
the time specified in such Accommodation Request.

A certificate of such Lender submitted to the Borrower (with a copy to the
Administrative Agent) as to the amount necessary to so compensate such Lender
shall be conclusive evidence, absent demonstrated error, of the amount due from
the Borrower to such Lender.











--------------------------------------------------------------------------------

- 75 -




ARTICLE 10
EVENTS OF DEFAULT

10.1

Events of Default.  Each of the events set forth in this Section 10.1 shall
constitute an "Event of Default".

(1)

Payment.  The Borrower shall fail:

(a)

to pay the principal amount of any Advance or BA Equivalent Loan when the same
becomes due and payable;

(b)

to reimburse any Lender in respect of any Bankers’ Acceptance or Letter of
Credit, or pay the Face Amount thereof, when required hereunder; or

(c)

to pay any interest or fees hereunder when the same becomes due and payable;

and, in the case of (a) or (b), such failure shall remain unremedied for a
period of one Business Day after notice from the Administrative Agent to the
Borrower or, in the case of (c), such failure shall remain unremedied for a
period of three Business Days after notice from the Administrative Agent to the
Borrower.

(2)

Representations and Warranties Incorrect.  Any of the representations or
warranties made or deemed to have been made by the Borrower in any Credit
Facility Document, or by Terasen in the Terasen Funding Agreement, shall prove
to be or have been incorrect in any material respect when made or deemed to have
been made, and the Borrower or Terasen, as the case may be, fails to cure such
incorrect representation or warranty within 30 days of receiving notice from the
Administrative Agent in connection therewith.

(3)

Failure to Perform Certain Covenants.  The Borrower shall fail to perform or
observe any covenant contained in any Credit Facility Document on its part to be
performed or observed or otherwise applicable to it; provided that, if such
failure is capable of being remedied, no Event of Default shall have occurred as
a result thereof unless and until such failure shall have remained unremedied
for 30 days after the earlier of (i) written notice thereof given to the
Borrower by the Administrative Agent, and (ii) such time as the Borrower is
aware of same.

(4)

Indebtedness.  Either:











--------------------------------------------------------------------------------

- 76 -




(a)

the Borrower fails to pay the principal of any Indebtedness (excluding the
obligations under the Credit Facility) which is outstanding in an aggregate
principal amount exceeding $10 million (or the Equivalent Amount in any other
currency) when such amount becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) beyond any
applicable grace period; or

(b)

any other event occurs or condition exists (including a failure to pay the
premium or interest on such Indebtedness) and continues after the applicable
grace period, if any, specified in any agreement or instrument relating to any
such Indebtedness which is outstanding in an aggregate principal amount
exceeding $10 million (or the Equivalent Amount in any other currency) without
waiver of such failure by the holder of such Indebtedness on or before the
expiration of such period, as a result of which such holder accelerates such
Indebtedness.

(5)

Judgment.  Any judgment or order for the payment of money in excess of
$10,000,000 (or the Equivalent Amount in any other currency) is rendered against
the Borrower and remains unsatisfied or unstayed for more than 30 Business Days.

(6)

Bankruptcy, etc.  The Borrower does not pay its debts generally as they become
due or admits its inability to pay its debts generally  as they become due or
makes a general assignment for the benefit of creditors or commits any other act
of bankruptcy (within the meaning of the Bankruptcy and Insolvency Act (Canada)
or equivalent or analogous law of any foreign jurisdiction) or any proceedings
are instituted by or against the Borrower seeking to adjudicate it a bankrupt or
declare it insolvent or seeking administration, liquidation, winding-up,
reorganization, compromise, arrangement, adjustment, protection, relief or
composition of it or with respect to its debts, whether by voluntary
arrangement, scheme of arrangement or otherwise, under any Applicable Law
relating to bankruptcy, insolvency or reorganization or relief with respect to
debtors or other similar matters, or seeking the appointment of a receiver,
manager, administrator, administrative receiver, receiver and manager, trustee,
custodian or other similar official for it or for any substantial part of its
Property, or the Borrower takes corporate action to authorize any of the actions
set forth in this Section 10.1(6) (excluding proceedings against the Borrower
being contested by the Borrower in good faith by appropriate proceedings so long
as enforcement sought in such proceedings remains stayed, none of the relief
sought is granted (either on an interim or permanent basis), and such
proceedings are dismissed,











--------------------------------------------------------------------------------

- 77 -




stayed or withdrawn within 30 Business Days of the Borrower receiving notice of
the institution thereof).

(7)

Execution.  Any one or more Persons shall take possession of any Property of the
Borrower or any one or more seizures, executions, garnishments, sequestrations,
distresses, attachments or other equivalent processes are issued or levied
against any Property of the Borrower, in each case in relation to claims in the
aggregate in excess of $10,000,000 (or the Equivalent Amount in another
currency), and such Property is not released within 30 Business Days or such
shorter period as would permit such Property to be sold, foreclosed upon or
forfeited thereunder.

(8)

Carry on Business.  The Borrower shall cease or threaten to cease to carry on
its business or shall dispose or threaten to dispose of all or substantially all
of its assets whether by one transaction or a series of transactions, except as
permitted hereunder.

(9)

VINGPA.  Terasen (or a successor owner of the Borrower as permitted by Section
10.1(12)(b) below) is in default of any of its funding obligations under the
VINGPA, or any other obligation which would entitle the Province of British
Columbia to suspend Royalty Revenue payments under the VINGPA.

(10)

Terasen Funding Agreement. Terasen (or a successor owner of the Borrower as
permitted by Section 10.1(12)(b) below) is in default under the Terasen Funding
Agreement.

(11)

Credit Facility Documents.  Any Credit Facility Document shall (except in
accordance with its terms), in whole or in material part, terminate, cease to be
effective or cease to be the legally valid, binding and enforceable obligation
of the Borrower, or the Borrower shall, directly or indirectly, contest in any
manner such effectiveness, validity, binding nature or enforceability; or the
Terasen Funding Agreement shall (except in accordance with its terms), in whole
or in material part, terminate, cease to be effective or cease to be the legally
valid, binding and enforceable obligation of Terasen, or Terasen shall, directly
or indirectly, contest in any manner such effectiveness, validity, binding
nature or enforceability.

(12)

Control Event.  At any time while the VINGPA is in effect, the Borrower (except
as a result of a Permitted Merger) shall cease to be a wholly-owned direct or
indirect subsidiary of either:

(a)

Terasen; or

(b)

another Person:











--------------------------------------------------------------------------------

- 78 -




(i)

whose public unsecured debt had, at the time of acquisition from Terasen, a
Rating at least as high as Terasen’s public unsecured debt at such time; and

(ii)

who, at the time of acquisition from Terasen, was directly or indirectly engaged
in the utility or other infrastructure business.

10.2

Effect.  

(1)

General.  Upon the occurrence and continuance of an Event of Default, except as
provided in Section 10.2(2), the Administrative Agent:

(a)

shall, at the request of the Majority Lenders, by notice to the Borrower cancel
all obligations of the Lenders in respect of the Commitments (whereupon no
further Accommodations may be made and any Accommodation Request given with
respect to an Accommodation occurring on or after the date of such notice or
request shall cease to have effect); and

(b)

shall, at the request of the Majority Lenders, by notice to the Borrower declare
the Obligations to be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower.

(2)

Specific Defaults. If any Event of Default specified in Section 10.1(6) shall
occur with respect to the Borrower, then all obligations of the Lenders in
respect of the Commitments shall be automatically cancelled and the Obligations
shall be forthwith due and payable, all as if the request and notice specified
in each of Sections 10.2(1)(a) and 10.2(1)(b) had been received and given by the
Administrative Agent.

(3)

Enforcement.  Upon the occurrence of an Event of Default and acceleration of the
Obligations, the Administrative Agent may, and shall at the request of the
Majority Lenders, commence such legal action or proceedings as it may deem
expedient, all without any additional notice, presentation, demand, protest,
notice of dishonour, or any other action, notice of all of which the Borrower
hereby expressly waives to the extent permitted by Applicable Law.  The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Credit Facility Documents  and the Terasen Funding Agreement are
cumulative and are in addition to and not in substitution for any other rights
or remedies provided by Applicable Law; provided that nothing herein contained
shall permit any











--------------------------------------------------------------------------------

- 79 -




Lender to take any steps which, pursuant to this agreement, may only be
undertaken by or with the consent of all Lenders or the Majority Lenders.

10.3

Right of Set-Off.  Section 4 of the Provisions shall for all purposes of this
agreement apply in the circumstances therein contemplated.

10.4

Currency Conversion After Acceleration.  At any time following the occurrence of
an Event of Default and the acceleration of the Obligations, each Lender shall
be entitled to convert, with two Business Days’ prior notice to the Borrower,
its unpaid and outstanding US Dollar Advances, or any of them, to Prime Rate
Advances.  Any such conversion shall be calculated so that the resulting Prime
Rate Advances shall be the Equivalent Amount in Cdn. Dollars on the date of
conversion of the amount of US Dollars so converted.  Any accrued and unpaid
interest denominated in US Dollars at the time of any such conversion shall be
similarly converted to Cdn. Dollars, and such Prime Rate Advances and accrued
and unpaid interest thereon shall thereafter bear interest in accordance with
Article 3.

ARTICLE 11
THE ADMINISTRATIVE AGENT AND THE LENDERS

11.1

Provisions to Apply.  Section 7 of the Provisions shall for all purposes of this
agreement apply in the circumstances therein contemplated.

ARTICLE 12
MISCELLANEOUS

12.1

Sharing of Payments; Records.

(1)

Adjustments; Issuing Bank.  Upon the occurrence of an Event of Default,
adjustments shall be made among the Lenders as set forth in this Section
12.1(1).

(a)

The Lenders shall make such adjusting payments amongst themselves in the manner
contemplated by Section 12.1(2) as may be required to ensure their respective
participations in outstanding Advances under the Credit Facility reflect their
respective Commitments under the Credit Facility on the basis of the column
entitled “Total Credit Facility” in schedule 1 annexed hereto.

If a Letter of Credit is drawn upon which results in a payment by the Issuing
Bank thereunder (in this Section 12.1(1), an "LC Payment"), the Issuing Bank
will promptly request the Administrative Agent on behalf of the Borrower (and
for this purpose the Issuing Bank is irrevocably authorized by the











--------------------------------------------------------------------------------

- 80 -




Borrower to do so) for a Borrowing by way of a Prime Rate Advance from the
Lenders pursuant to Article 3 to reimburse the Issuing Bank for such LC Payment.
 The Lenders are irrevocably directed by the Borrower to make any Prime Rate
Advance if so requested by the Issuing Bank and pay the proceeds thereof
directly to the Administrative Agent for the account of the Issuing Bank.  Each
Lender unconditionally agrees to pay to the Administrative Agent for the account
of the Issuing Bank such Lender’s rateable portion of each Advance requested by
the Issuing Bank on behalf of the Borrower to repay LC Payments made by the
Issuing Bank.

(b)

Except as provided in Section 12.1(1)(d), the obligations of each Lender under
Section 12.1(1)(a) are unconditional, shall not be subject to any qualification
or exception whatsoever and shall be performed in accordance with the terms and
conditions of this agreement under all circumstances including:

(i)

any lack of validity or enforceability of the Borrower’s obligations under
Section 2.1(6);

(ii)

the occurrence of any Default or Event of Default or the exercise of any rights
by the Administrative Agent under Section 10.2; and

(iii)

the absence of any demand for payment being made, any proof of claim being
filed, any proceeding being commenced or any judgment being obtained by a Lender
or the Issuing Bank against the Borrower.

(c)

If a Lender (a "Defaulting Lender") fails to make payment on the due date
therefor of any amount due from it for the account of another Lender or the
Issuing Bank pursuant to Section 12.1(1)(a) (the balance thereof for the time
being unpaid being referred to in this Section 12.1(1)(c) as an "overdue
amount") then, until such other Lender or the Issuing Bank has received payment
of that amount (plus interest as provided below) in full (and without in any way
limiting the rights of such other Lender or the Issuing Bank in respect of such
failure):

(i)

such other Lender or the Issuing Bank shall be entitled to receive any payment
which the Defaulting Lender would otherwise have been entitled to receive in
respect of the











--------------------------------------------------------------------------------

- 81 -




Credit Facility or otherwise in respect of any Credit Facility Document or the
Terasen Funding Agreement; and

(ii)

the overdue amount shall bear interest payable by the Defaulting Lender to such
other Lender or the Issuing Bank at the rate payable by the Borrower in respect
of the Obligations which gave rise to such overdue amount.

(d)

If for any reason an Advance may not be made pursuant to Section 12.1(1)(a) to
reimburse the Issuing Bank as contemplated thereby, then promptly upon receipt
of notification of such fact from the Administrative Agent, each relevant Lender
shall deliver to the Administrative Agent for the account of the Issuing Bank in
immediately available funds the purchase price for such Lender’s participation
interest in the relevant unreimbursed LC Payments (including interest then
accrued thereon and unpaid by the Borrower).  Without duplication, each Lender
shall, upon demand by the Issuing Bank made to the Administrative Agent, deliver
to the Administrative Agent for the account of the Issuing Bank interest on such
Lender’s rateable portion from the date of payment by the Issuing Bank of such
unreimbursed LC Payments until the date of delivery of such funds to the Issuing
Bank by such Lender at a rate per annum equal to the one month CDOR (if
reimbursement is to be made in Canadian Dollars) for such period.  Such payment
shall only, however, be made by the Lenders in the event and to the extent the
Issuing Bank has not been reimbursed in full by the Borrower for interest on the
amount of such unreimbursed LC Payments.

(e)

The Issuing Bank shall, forthwith upon its receipt of any reimbursement (in
whole or in part) by the Borrower for any unreimbursed LC Payments in relation
to which other Lenders have purchased a participation interest pursuant to
Section 12.1(1)(d), or of any other amount from the Borrower or any other Person
in respect of such payment (other than pursuant to Section 2.1(6)), transfer to
such other Lender such other Lender’s rateable share of such reimbursement or
other amount.  In the event that any receipt by the Issuing Bank of any
reimbursement or other amount is found to have been a transfer in fraud of
creditors or a preferential payment under any applicable insolvency legislation
or is otherwise required to be returned, such Lender shall promptly return to
the Issuing Bank any portion thereof previously transferred to it by the Issuing
Bank, without interest to the extent











--------------------------------------------------------------------------------

- 82 -




that interest is not payable by the Issuing Bank in connection therewith.

(2)

Sharing.  If:

(a)

any Lender shall obtain any payment (whether voluntary, involuntary, through the
exercise of any right of set-off pursuant to Section 10.3 or at law or equity,
or otherwise) on account of any Accommodation made by it (other than Increased
Costs paid to it) in excess of its rateable share of payments on account of such
Accommodation; or

(b)

(without regard to outstanding Increased Costs) any Lender shall at the time of
acceleration of the Obligations have outstanding Obligations which are less than
its rateable share of all outstanding Obligations;

then such Lender shall forthwith purchase from the other Lenders such
participations in the Accommodations made by such other Lenders as shall be
necessary to cause such purchasing Lender to share the excess payment or be owed
the outstanding Obligations rateably with such other Lenders.

In the case of paragraph (a) of this Section 12.1(2), if all or any portion of
such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each other Lender shall be rescinded and each Lender shall repay
to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such other Lender’s rateable share (according
to the proportion that the amount such other Lender’s required repayment bears
to the total amount so recovered from the purchasing Lender) of any interest or
other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered.

Any Lender purchasing a participation from another Lender pursuant to this
Section 12.1 may, to the fullest extent permitted by Applicable Law, exercise
all its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(3)

Records.  The Principal Outstanding and C$ Equivalent Principal Outstanding
under the Credit Facility, the unpaid interest accrued thereon, the interest
rate or rates applicable to any unpaid principal amounts, the duration of such
application, the date of acceptance or issue, Face Amount and maturity of all
Bankers’ Acceptances and Letters of











--------------------------------------------------------------------------------

- 83 -




Credit and the Commitments shall at all times be ascertained from the records of
the Administrative Agent, which shall be conclusive absent demonstrated error.

12.2

Amendments, etc.  

(1)

Amendments - General.  Subject to Section 12.2(2), no amendment or waiver of any
provision of this agreement or of any other Credit Facility Document or the
Terasen Funding Agreement, nor any consent to any departure by the Borrower or
any Affiliate herefrom or therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Majority Lenders (or by the
Administrative Agent on their authorization), and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

(2)

Amendments - Unanimous.  No instrument shall, unless in writing and signed by
all the Lenders (or by the Administrative Agent on their authorization):

(a)

waive any of the conditions specified in Article 6;

(b)

increase the Commitment of any Lender or subject any Lender to any additional
obligation;

(c)

change the principal of, or interest on, or discount rate applicable to any
Accommodation or any fees hereunder;

(d)

amend the Maturity Date or otherwise postpone any date fixed for any payment of
principal of, or interest on, any Accommodation or any fees hereunder, or
subordinate the Obligations or any portion thereof to any Indebtedness;

(e)

amend the terms of Section 8.2(3) or this Section 12.2, provided that any waiver
of a breach of Section 8.2(3) need only be approved under Section 12.2(1);

(f)

amend the definition of "Majority Lenders"; or

(g)

except as permitted by Sections 2.3 or 8.2(2), permit a change in the Borrower
or an assignment or transfer of any of its rights or obligations under any
Credit Facility Document.

(3)

Amendments - Administrative Agent.  No amendment, waiver or consent shall,
unless in writing and approved by the Administrative Agent in addition to the
Majority Lenders, affect the rights or duties of the











--------------------------------------------------------------------------------

- 84 -




Administrative Agent under any Credit Facility Document or the Terasen Funding
Agreement.

(4)

Issuing Bank. No amendment, waiver or consent shall, unless approved by the
Issuing Bank, affect the rights or obligations of the Issuing Bank with respect
to Letters of Credit.

(5)

Swingline Lender. No amendment, waiver or consent shall, unless approved by the
Swingline Lender, affect the rights or obligations of the Swingline Lender with
respect to Swingline Advances.

(6)

Other Approvals.  For greater certainty, any approval of a Person specifically
required by any of Sections 12.2(3) to (5), inclusive, shall be in addition to
any other approval required by this agreement.

12.3

Notices, etc.

(1)

Provisions to Apply. Section 8 of the Provisions shall for all purposes of this
agreement apply in the circumstances therein contemplated. The addresses of the
Borrower and the Administrative Agent are as set forth below (until notified
otherwise in accordance with this agreement):

if to the Borrower:

Terasen Gas (Vancouver Island) Inc.

16705 Fraser Highway

Surrey, British Columbia

V3S 2X7

 

Attention: Vice President & Chief Financial Officer

Fax number: (604) 592-7890

if to the Administrative Agent:




Royal Bank of Canada

Agency Services Group

12th Floor, South Tower

Royal Bank Plaza

200 Bay Street

Toronto, Ontario

M5J 2W7




Attention: Manager, Agency

Fax number:  (416) 842-4023











--------------------------------------------------------------------------------

- 85 -




(2)

Deliveries.  All deliveries of financial statements and other documents to be
made by the Borrower to the Lenders hereunder shall be made by making delivery
of such financial statements and documents to the Administrative Agent (in
sufficient copies for the Administrative Agent and each Lender) to the address
in Section 12.3(1) or to such other address as the Administrative Agent may from
time to time notify to the Borrower. All such deliveries shall be effective only
upon actual receipt.

(3)

Notice Irrevocable.  Each Notice shall be irrevocable and binding on the
Borrower.  

(4)

Reliance.  The Administrative Agent may act upon the basis of telephonic notice
believed by it in good faith to be from the Borrower prior to receipt of a
Notice. In the event of conflict between the Administrative Agent’s record of
the applicable terms of any Accommodation and such Notice, the Administrative
Agent’s record shall prevail, absent demonstrated error.

(5)

No Waiver; Remedies.  No failure on the part of the Administrative Agent or any
of the Lenders to exercise, and no delay in exercising, any right under any
Credit Facility Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any right under any Credit Facility Document preclude any
other or further exercise thereof or the exercise of any other right.  The
remedies herein and therein provided are cumulative and not exclusive of any
remedies provided by Applicable Law.

12.4

Expenses and Indemnity.  Section 9 of the Provisions shall for all purposes of
this agreement apply in the circumstances therein contemplated.

12.5

Judgment Currency.  

(1)

Exchange Rate.  If, for the purposes of obtaining judgment in any court, it is
necessary to convert a sum due hereunder to the Administrative Agent or a Lender
in one currency (in this Section 12.5, the "Original Currency") into another
currency (in this Section 12.5, the "Judgment Currency"), the parties agree, to
the fullest extent that they may effectively do so, that the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent or such Lender could purchase the Original Currency with
the Judgment Currency on the Business Day preceding that on which final judgment
is paid or satisfied.

(2)

Obligation.  The obligations of the Borrower in respect of any sum due in the
Original Currency from it to the Administrative Agent or a Lender under any
Credit Facility Document shall, notwithstanding any judgment











--------------------------------------------------------------------------------

- 86 -




in any Judgment Currency, be discharged only to the extent that, on the Business
Day following receipt by the Administrative Agent or such Lender of any sum
adjudged to be so due in such Judgment Currency, the Administrative Agent or
such Lender may in accordance with normal banking procedures purchase the
Original Currency with such Judgment Currency.  If the amount of the Original
Currency so purchased is less than the sum originally due to the Administrative
Agent or such Lender in the Original Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender against such loss and, if the amount of the
Original Currency so purchased exceeds the sum originally due to the
Administrative Agent or such Lender in the Original Currency, the Administrative
Agent or such Lender agrees to remit such excess to the Borrower.

12.6

Governing Law, etc.  Sections 11 and 12 of the Provisions shall for all purposes
of this agreement apply in the circumstances therein contemplated.  This
agreement shall be governed by and construed in accordance with the laws of the
Province of British Columbia and the laws of Canada applicable therein.

12.7

Successors and Assigns.  Section 10 of the Provisions shall for all purposes of
this agreement apply in the circumstances therein contemplated. An assignment
fee of C$3,500 shall be paid to the Administrative Agent by the assignor Lender
in the case of (and as a condition precedent to the effectiveness of) an
assignment.

12.8

Conflict.  In the event of a conflict between the provisions of this agreement
and the provisions of any other Credit Facility Document, the provisions of this
agreement shall prevail.

12.9

Confidentiality.  Section 14 of the Provisions shall for all purposes of this
agreement apply in the circumstances therein contemplated.

12.10

Severability.  The provisions of this agreement are intended to be severable. If
any provision of this agreement shall be held invalid or unenforceable in whole
or in part in any jurisdiction, such provision shall, as to such jurisdiction,
be ineffective to the extent of such invalidity or unenforceability without in
any manner affecting the validity or enforceability thereof in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.











--------------------------------------------------------------------------------

- 87 -




12.11

Prior Understandings.  This agreement supersedes all prior understandings and
agreements, whether written or oral, among the parties relating to the
transactions provided for herein.

12.12

Time of Essence.  Time shall be of the essence hereof.







(balance of page intentionally blank)











--------------------------------------------------------------------------------

- 88 -




12.13

Counterparts.  Section 13 of the Provisions shall for all purposes of this
agreement apply in the circumstances therein contemplated..




IN WITNESS WHEREOF the parties have caused this agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.







 

BORROWER:

 

TERASEN GAS (VANCOUVER ISLAND) INC.

  




Per:

     

Authorized Signatory

  




Per:

     

Authorized Signatory










 

ADMINISTRATIVE AGENT:

 

ROYAL BANK OF CANADA

  




Per:

     

Authorized Signatory














--------------------------------------------------------------------------------

- 89 -




LENDERS:




 

ROYAL BANK OF CANADA

  




Per:

__________________________________

   

Authorized Signatory

  




Per:

__________________________________

   

Authorized Signatory




     

THE BANK OF NOVA SCOTIA

  




Per:

__________________________________

   

Authorized Signatory

  




Per:

__________________________________

   

Authorized Signatory




     

NATIONAL BANK OF CANADA

  




Per:

__________________________________

   

Authorized Signatory

  




Per:

__________________________________

   

Authorized Signatory




     

MERRILL LYNCH CAPITAL CANADA INC.

  




Per:

__________________________________

   

Authorized Signatory













   











--------------------------------------------------------------------------------

- 90 -








 

CANADIAN IMPERIAL BANK OF COMMERCE

  




Per:

__________________________________

   

Authorized Signatory

  




Per:

__________________________________

   

Authorized Signatory




     

CITIBANK, N.A., CANADIAN BRANCH

  




Per:

__________________________________

   

Authorized Signatory




     

BANK OF TOKYO-MITSUBISHI UFJ (CANADA)

  




Per:

__________________________________

   

Authorized Signatory

  




Per:

__________________________________

   

Authorized Signatory




     

THE TORONTO-DOMINION BANK

  




Per:

__________________________________

   

Authorized Signatory

  




Per:

__________________________________

   

Authorized Signatory















